Exhibit 10.1
Execution Copy
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
CHAMBERLIN EDMONDS HOLDINGS, INC.
As the Company,
CHAMBERLIN EDMONDS & ASSOCIATES, INC.
As CEA,
MEDIFAX MERGER SUB INC.
As Merger Sub,
MEDIFAX CEA MERGER SUB INC.
As CEA Merger Sub,
MEDIFAX-EDI HOLDING COMPANY
As Parent
and
CEA REP, LLC
As Securityholders’ Representative
DATED AS OF SEPTEMBER 3, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE MERGER
    2  
1.1 The Mergers
    2  
1.2 Effective Time; Closing
    2  
1.3 Effects of the Mergers
    3  
1.4 Merger Consideration
    4  
1.5 Effect on Shares
    5  
1.6 Payments of Merger Consideration
    6  
1.7 Options
    9  
1.8 Shares Subject to Appraisal Rights
    9  
1.9 Indemnity Escrow Amount and Former Securityholders’ Escrow Amount
    10  
1.10 Merger Consideration Adjustments
    11  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND CEA
    14  
2.1 Organization, Standing and Power
    14  
2.2 Capitalization and Equity Ownership
    14  
2.3 Authority
    15  
2.4 No Conflicts
    16  
2.5 No Consents
    16  
2.6 Title to Assets and Properties, Company Shares and CEA Shares; Absence of
Encumbrances
    17  
2.7 Financial Statements and Schedules
    17  
2.8 Ordinary Course
    18  
2.9 Litigation
    19  
2.10 Intellectual Property
    20  
2.11 Environmental Matters
    22  
2.12 Taxes
    22  
2.13 Employee Benefit Plans
    23  
2.14 Employee Matters
    25  
2.15 Insurance
    26  
2.16 Brokers’ and Finders’ Fees; Third Party Expenses
    26  
2.17 Customers and Suppliers
    26  
2.18 Contracts
    27  
2.19 No Breach of Material Contracts
    28  
2.20 Relationships with Related Parties
    29  
2.21 Compliance with Laws; Licenses
    29  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND CEA MERGER
SUB
    30  
3.1 Organization, Standing and Power
    30  
3.2 Authority
    30  
3.3 No Conflict
    31  
3.4 No Consents
    31  

i



--------------------------------------------------------------------------------



 



         
3.5 Financial Resources
    31  
3.6 Litigation
    32  
3.7 No Brokers
    32  
 
       
ARTICLE IV COVENANTS
    32  
4.1 Conduct of Business by Company and CEA
    32  
4.2 HSR Filings and Consents
    35  
4.3 Other Actions
    35  
4.4 Confidentiality; Access to Information
    36  
4.5 Charter Protections and Indemnification Agreements; Directors’ and Officers’
Liability Insurance
    37  
4.6 Disclosure of Certain Matters
    37  
4.7 No Solicitation
    38  
4.8 Company Stockholder Approval
    38  
4.9 Benefit Arrangements
    39  
4.10 Fees and Expenses
    41  
4.11 Tax Matters
    41  
4.12 Change of Control Payments
    44  
4.13 Payment of Indebtedness and Related Party Amounts
    44  
4.14 SEC Filings
    44  
 
       
ARTICLE V CONDITIONS TO THE TRANSACTION
    45  
5.1 Conditions to Obligations of Each Party
    45  
5.2 Additional Conditions to Obligations of Company and CEA
    45  
5.3 Additional Conditions to the Obligations of Parent, Merger Sub and CEA
Merger Sub
    46  
 
       
ARTICLE VI TERMINATION
    48  
6.1 Termination
    48  
6.2 Notice of Termination; Effect
    49  
 
       
ARTICLE VII INDEMNIFICATION
    50  
7.1 Survival of Representations and Warranties
    50  
7.2 Indemnification by the Former Securityholders
    50  
7.3 Indemnification by Parent
    51  
7.4 Terms and Conditions of Indemnification
    52  
7.5 Indemnification Payments Constitute Adjustments of Merger Consideration
    53  
7.6 No Double Recovery
    53  
7.7 Exclusivity
    54  
7.8 No Double Materiality
    54  
 
       
ARTICLE VIII GENERAL PROVISIONS
    54  
8.1 Notices
    54  
8.2 Interpretation
    56  
8.3 Acknowledgement
    69  
8.4 Counterparts; Facsimile Signatures
    70  

ii



--------------------------------------------------------------------------------



 



         
8.5 Entire Agreement; Third Party Beneficiaries
    70  
8.6 Severability
    70  
8.7 Other Remedies; Specific Performance
    70  
8.8 Governing Law
    70  
8.9 Rules of Construction
    71  
8.10 Assignment
    71  
8.11 Amendment
    71  
8.12 Extension; Waiver
    71  
8.13 Waiver of Jury Trial
    71  
8.14 Securityholders’ Representative
    71  

iii



--------------------------------------------------------------------------------



 



Annexes, Exhibits, and Schedules

         
Annexes
       
Annex A
  -   Release and Agreement Signatories
Annex B
  -   Sample Balance Sheet
Annex C
  -   Material Consents
Annex D
  -   Restrictive Covenant Agreement Signatories
Annex E
  -   Termination of Certain Agreements
Annex F
  -   UCC Financing Statements to be Released and Terminated
Annex G
  -   IP Assignment Agreements

         
Exhibits
       
Exhibit A
  -   Form of Letter of Transmittal
Exhibit B
  -   Form of Release and Agreement
Exhibit C
  -   Form of Escrow Agreement
Exhibit D-1
  -   Form of Brechbühl Employment Agreement
Exhibit D-2
  -   Form of Reid and Williams Employment Agreement
Exhibit E-1
  -   Form of Individual Restrictive Covenant Agreements
Exhibit E-2
  -   Form of Institutional Equityholder Restrictive Covenant Agreement

         
Schedules
       
Schedule 1.6(a)(i)
  -   Company Stock Merger Consideration
Schedule 1.6(a)(ii)
  -   CEA Stock Merger Consideration
Schedule 1.6(b)
  -   Escrow Consideration

          Company Disclosure Schedule
Section 2.2
  -   Capitalization and Equity Ownership
Section 2.4
  -   No Conflicts
Section 2.5
  -   No Consents
Section 2.6
  -   Title to Assets and Properties, Company Shares and CEA Shares; Absence of
Encumbrances
Section 2.7
  -   Financial Statements and Schedules
Section 2.8
  -   Ordinary Course
Section 2.9
  -   Litigation
Section 2.10
  -   Intellectual Property
Section 2.12
  -   Taxes
Section 2.13
  -   Employee Benefit Plans
Section 2.14
  -   Employee Matters
Section 2.15
  -   Insurance
Section 2.16
  -   Brokers’ and Finders’ Fees; Third Party Expenses
Section 2.17
  -   Customers and Suppliers
Section 2.18
  -   Contracts
Section 2.20
  -   Relationships with Related Parties
Section 2.21
  -   Compliance with Laws; Licenses

iv



--------------------------------------------------------------------------------



 



Execution Copy
AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered
into as of September 3, 2010, by and among Medifax-EDI Holding Company, a
Delaware corporation (“Parent”), Medifax Merger Sub Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Sub”), Medifax CEA Merger Sub
Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“CEA
Merger Sub”), Chamberlin Edmonds Holdings, Inc., a Delaware corporation (the
“Company”), Chamberlin Edmonds & Associates, Inc., a Delaware corporation
(“CEA”), and CEA Rep, LLC, a Delaware limited liability company, as the
representative of the Former Securityholders (the “Securityholders’
Representative”).
RECITALS
     A. Chamberlin Edmonds Holdings, LLC (“CEA Holdings”) is the sole
shareholder of the Company.
     B. The Company and certain other shareholders and optionees own all of the
issued and outstanding equity interests of CEA.
     C. Parent, Merger Sub and the Company intend to enter into a business
combination transaction by means of a merger (the “Merger”) of Merger Sub with
and into the Company in accordance with this Agreement and the Delaware General
Corporation Law (the “DGCL”), with the Company to be the surviving corporation
of the Merger.
     D. Pursuant to the Merger, each outstanding share of common stock, par
value $0.01 per share of the Company (“Company Common Stock”) other than Company
Common Stock held in the Company’s treasury or Dissenting Shares (as hereinafter
defined) shall be converted into the right to receive the applicable portion of
the Merger Consideration (as determined by and defined in Section 1.4), upon the
terms and subject to the conditions set forth herein.
     E. Parent, CEA Merger Sub and CEA intend to enter into a business
combination transaction by means of a merger (the “CEA Merger”) of CEA Merger
Sub with and into CEA in accordance with this Agreement and the DGCL, with CEA
to be the surviving corporation of the CEA Merger.
     F. Pursuant to the CEA Merger, each outstanding share of common stock, par
value $0.01 per share of CEA (“CEA Common Stock”) not owned by the Company,
other than CEA Common Stock held in CEA’s treasury or Dissenting Shares shall be
converted into the right to receive the applicable portion of the Merger
Consideration, upon the terms and subject to the conditions set forth herein.
     G. The respective boards of directors of Parent, Merger Sub, CEA Merger
Sub, CEA and the Company have approved the Merger and the CEA Merger (as
appropriate) and the other transactions contemplated by this Agreement on the
terms set forth herein.
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of





--------------------------------------------------------------------------------



 



which are hereby acknowledged, the parties agree as follows (defined terms used
in this Agreement are listed alphabetically in Article VIII, together with the
Section and, if applicable, paragraph number in which the definition of each
such term is located).
ARTICLE I
THE MERGER
     1.1 The Mergers.
          (a) At the Effective Time (as defined in Section 1.2(a)) and subject
to and upon the terms and conditions of this Agreement and the applicable
provisions of the DGCL, Merger Sub shall be merged with and into the Company,
the separate corporate existence of Merger Sub shall cease, and the Company
shall continue as the surviving corporation. The Company as the surviving
corporation after the Merger is hereinafter sometimes referred to as the
“Surviving Corporation.”
          (b) At the CEA Effective Time (as defined in Section 1.2(b)) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the DGCL, CEA Merger Sub shall be merged with and into
CEA, the separate corporate existence of CEA Merger Sub shall cease, and CEA
shall continue as the surviving corporation. CEA as the surviving corporation
after the CEA Merger is hereinafter sometimes referred to as the “CEA Surviving
Corporation.”
     1.2 Effective Time; Closing.
          (a) Subject to the conditions of this Agreement, the parties hereto
shall cause the Merger to be consummated by filing with the Secretary of State
of the State of Delaware on the Merger Closing Date, a properly executed
Certificate of Merger (the “Certificate of Merger”) in such form as may be
agreed by the parties hereto and as required by the relevant provisions of the
DGCL (the time of such filing with the Secretary of State of the State of
Delaware, or such later time as may be agreed in writing by Company and Parent
and specified in the Certificate of Merger, being the “Effective Time”). The
term “Agreement” as used herein refers to this Agreement and Plan of Merger, as
the same may be amended from time to time, and all schedules and exhibits hereto
(including the Company Disclosure Schedule and the Parent Disclosure Schedule,
as defined in the preambles to Articles II and III hereof, respectively). Unless
this Agreement shall have been terminated pursuant to Article VI, the closing of
the Merger (the “Merger Closing”) shall occur concurrently with the CEA Closing
and shall take place at the offices of Bryan Cave LLP, counsel to the Company,
at 1201 West Peachtree Street, Atlanta, Georgia 30309, at a time and date to be
specified by the parties, which shall be no later than the second Business Day
after the satisfaction or waiver of the conditions set forth in Article V, or at
such other time, date and location as the parties hereto agree in writing (the
“Merger Closing Date”); provided, however, that, provided that all such
conditions to closing have been satisfied or waived prior to such time, the
parties acknowledge that the Merger Closing Date will occur on October 1, 2010
except as otherwise agreed to by the parties.
          (b) Subject to the conditions of this Agreement, the parties hereto
shall cause the CEA Merger to be consummated by filing with the Secretary of
State of the State of

2



--------------------------------------------------------------------------------



 



Delaware on the CEA Closing Date, a properly executed Certificate of Merger (the
“CEA Certificate of Merger”) in such form as may be agreed by the parties hereto
and as required by the relevant provisions of the DGCL (the time of such filing
with the Secretary of State of the State of Delaware, or such later time as may
be agreed in writing by CEA and Parent and specified in the CEA Certificate of
Merger, being the “CEA Effective Time”). Unless this Agreement shall have been
terminated pursuant to Article VI, the closing of the CEA Merger (the “CEA
Closing” and together with the Merger Closing, the “Closing”) shall occur
concurrently with the Merger Closing and shall take place at the offices of
Bryan Cave LLP, counsel to the Company, at 1201 West Peachtree Street, Atlanta,
Georgia 30309, at a time and date to be specified by the parties, which shall be
no later than the second Business Day after the satisfaction or waiver of the
conditions set forth in Article V, or at such other time, date and location as
the parties hereto agree in writing (the “CEA Closing Date” and together with
the Merger Closing Date, the “Closing Date”); provided, however, that, provided
that all such conditions to closing have been satisfied or waived prior to such
time, the parties acknowledge that the CEA Closing Date will occur on October 1,
2010 except as otherwise agreed to by the parties.
     1.3 Effects of the Mergers.
          (a) (i) At the Effective Time, the effect of the Merger shall be as
provided in this Agreement and Section 259 of the DGCL. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all the
property, rights, privileges, powers and franchises of the Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities and
duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.
               (ii) The Certificate of Merger shall provide that, at the
Effective Time, the certificate of incorporation of the Merger Sub, as in effect
immediately prior to the Effective Time, shall become the certificate of
incorporation of the Surviving Corporation, until thereafter amended in
accordance with the provisions thereof and as provided by applicable Law.
               (iii) At the Effective Time, the by-laws of Merger Sub, as in
effect immediately prior to the Effective Time, shall become the by-laws of the
Surviving Corporation until thereafter amended as provided by applicable Law,
the certificate of incorporation of the Surviving Corporation and such by-laws.
               (iv) The directors of Merger Sub immediately prior to the
Effective Time shall be the initial directors of the Surviving Corporation and
shall hold office until their respective successors are duly elected and
qualified, or their earlier death, resignation or removal.
               (v) The officers of Merger Sub immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation and shall hold
office until their respective successors are duly elected and qualified, or
their earlier death, resignation or removal.

3



--------------------------------------------------------------------------------



 



          (b) (i) At the CEA Effective Time, the effect of the CEA Merger shall
be as provided in this Agreement and Section 259 of the DGCL. Without limiting
the generality of the foregoing, and subject thereto, at the CEA Effective Time
all the property, rights, privileges, powers and franchises of CEA and CEA
Merger Sub shall vest in the CEA Surviving Corporation, and all debts,
liabilities and duties of CEA and CEA Merger Sub shall become the debts,
liabilities and duties of the CEA Surviving Corporation.
               (ii) The CEA Certificate of Merger shall provide that, at the CEA
Effective Time, the certificate of incorporation of the CEA Merger Sub, as in
effect immediately prior to the CEA Effective Time, shall become the certificate
of incorporation of the CEA Surviving Corporation, until thereafter amended in
accordance with the provisions thereof and as provided by applicable Law.
               (iii) At the CEA Effective Time, the by-laws of CEA Merger Sub,
as in effect immediately prior to the CEA Effective Time, shall become the
by-laws of the CEA Surviving Corporation until thereafter amended as provided by
applicable Law, the certificate of incorporation of the CEA Surviving
Corporation and such by-laws.
               (iv) The directors of CEA Merger Sub immediately prior to the CEA
Effective Time shall be the initial directors of the CEA Surviving Corporation
and shall hold office until their respective successors are duly elected and
qualified, or their earlier death, resignation or removal.
               (v) The officers of CEA Merger Sub immediately prior to the CEA
Effective Time shall be the initial officers of the CEA Surviving Corporation
and shall hold office until their respective successors are duly elected and
qualified, or their earlier death, resignation or removal.
     1.4 Merger Consideration. The aggregate consideration for the Merger and
the CEA Merger (the “Merger Consideration”) shall be an amount equal to Two
Hundred Sixty Million Dollars ($260,000,000); provided, however, that the Merger
Consideration to be paid at Closing will be subject to adjustment at Closing as
provided in Section 1.10(b) hereof and will be subject to adjustment following
the Closing as provided in Sections 1.10(c) and 1.10(d) hereof. The Merger
Consideration payable at Closing shall be further adjusted and reduced by that
amount, if any, necessary to be paid to the applicable lenders and the creditors
of the Company or CEA (other than trade payables incurred in the ordinary course
of business and amounts due under any capitalized leases) to release and satisfy
in full any Indebtedness with respect to the Company or CEA, including all
Indebtedness pursuant to the GE Debt Financing, which shall be paid at Closing
on behalf of the Compay and CEA by Parent (the “Closing Indebtedness Amount”).
Subject to such adjustments, which the Parties agree shall be treated as
additions to or subtractions from the Merger Consideration in determining for
applicable income Tax purposes the purchase price paid for the shares of Company
Common Stock and CEA Common Stock, the Merger Consideration shall be payable in
cash at the Closing in the manner provided in Section 1.6.

4



--------------------------------------------------------------------------------



 



     1.5 Effect on Shares.
          (a) (i) Each share of Company Common Stock (the “Company Shares”)
issued and outstanding immediately prior to the Effective Time (other than
Company Shares held in the Company’s treasury and Dissenting Shares, if any) by
virtue of the Merger and without any action on the part of the Company’s
stockholders, shall cease to be outstanding, shall be cancelled and retired and
shall cease to exist, and each certificate representing any such Company Shares
shall thereafter cease to have any rights with respect to such Company Shares,
except the right to receive the applicable portion of the Merger Consideration
provided in Section 1.6.
               (ii) Each Company Share held in the Company’s treasury
immediately prior to the Effective Time will be cancelled and retired without
payment of any consideration therefor.
               (iii) Each share of common stock of the Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into one
share of common stock of the Surviving Corporation so that after the Effective
Time, Parent shall be the holder of all of the issued and outstanding shares of
the Surviving Corporation.
          (b) (i) Each share of CEA Common Stock (the “CEA Shares”) issued and
outstanding immediately prior to the CEA Effective Time (other than CEA Shares
held in the CEA’s treasury, the CEA Shares held by the Company, and other than
Dissenting Shares, if any) by virtue of the CEA Merger and without any action on
the part of CEA’s stockholders, shall cease to be outstanding, shall be
cancelled and retired and shall cease to exist, and each certificate
representing any such CEA Shares shall thereafter cease to have any rights with
respect to such CEA Shares, except the right to receive the applicable portion
of the Merger Consideration provided in Section 1.6.
               (ii) All of the CEA Shares held by the Company issued and
outstanding immediately prior to the CEA Effective Time shall be converted in
the aggregate into 96 shares of common stock, par value $.001 per share, of the
CEA Surviving Corporation (the “CEA Surviving Corporation Common Shares”).
               (iii) Each unexpired and unexercised outstanding option (whether
vested or unvested) granted or issued by CEA (each, a “CEA Option”) shall, in
accordance with Section 1.7 and without any action on the part of the holder
thereof, automatically be converted into and shall evidence solely the right to
receive, subject to Section 1.7, the applicable portion of the Merger
Consideration as provided in Section 1.6.
               (iv) Each CEA Share held in CEA’s treasury immediately prior to
the Effective Time will be cancelled and retired without payment of any
consideration therefor.
               (v) All shares of common stock of the CEA Merger Sub issued and
outstanding immediately prior to the CEA Effective Time shall be converted in
the aggregate into four CEA Surviving Corporation Common Shares so that
immediately after the Effective Time, Parent shall be the holder of four CEA
Surviving Corporation Common Shares, and the Surviving Corporation shall be the
holder of 96 CEA Surviving Corporation Common Shares.

5



--------------------------------------------------------------------------------



 



     1.6 Payments of Merger Consideration.
          (a) The Merger Consideration, which is payable at Closing, shall be
paid to such account or accounts as specified by the Company in accordance with
the following and as will be more specifically set forth in a funds flow
statement (the “Funds Flow Statement”) to be entered into at closing by Parent,
Merger Sub, CEA Merger Sub, CEA, the Company and the Securityholders’
Representative:
               (i) On behalf of the Company and CEA, all legal, professional and
other fees (including those fees referenced in Section 2.16 of the Company
Disclosure Schedule) of the Company and CEA in connection with the transactions
contemplated hereby (the “Closing Third Party Fees”; the Closing Third Party
Fees together with the Closing Indebtedness Amount, the “CEA Closing Payment
Amounts”);
               (ii) To the Escrow Agent and the Former Securityholder’s
Representative, such amounts as set forth in Section 1.9;
               (iii) After giving effect to the payments set forth in clauses
(i) and (ii) to each holder of Company Shares (other than Dissenting Shares and
Company Shares held in the Company’s treasury, if any), a portion of the Merger
Consideration (the “Company Stock Merger Consideration”) equal to the product of
(A) the amount determined in accordance with Schedule 1.6(a)(i) hereto,
multiplied by (B) the number of shares of Company Common Stock held by such
holder immediately prior to the Effective Time of the Merger.
               (iv) After giving effect to the payments set forth in clauses
(i) and (ii) to each holder of CEA Shares (other than Dissenting Shares, CEA
Shares owned by the Company and CEA Shares held in CEA’s treasury, if any), a
portion of Merger Consideration (the “CEA Stock Merger Consideration”) equal to
the product of (A) the amount determined in accordance with Schedule 1.6(a)(ii)
hereto (the “Cash Per Fully-Diluted CEA Share”), multiplied by (B) the number of
shares of CEA Common Stock held by such holder immediately prior to the CEA
Effective Time (but not including any CEA Common Stock issuable upon the
exercise of any unexercised CEA Options held by such holder at the CEA Effective
Time).
               (v) After giving effect to the payments set forth in clauses
(i) and (ii) to each holder of CEA Options, a portion of the Merger
Consideration (the “Option Merger Consideration”) in respect of their CEA
Options (whether vested or unvested) equal to (A) the product of the excess, if
any, of (1) the Cash Per Fully-Diluted CEA Share over, (2) the exercise price
per share for each such CEA Option held by such holder multiplied by (B) the
aggregate number of shares of CEA Common Stock issuable upon exercise of each
such CEA Option held by such holder as of the CEA Effective Time, subject to
applicable income and employment taxes, if any, required to be withheld under
applicable law (“applicable taxes and withholdings”); provided, however, that if
the exercise price per share of any such CEA Option is equal to or greater than
the Cash Per Fully Diluted Common Share, such CEA Option shall be cancelled
without any payment therefor.
          (b) (i) Prior to the Effective Time and the CEA Effective Time, each
of the Company and CEA shall hand deliver or mail to each holder of record of an
outstanding

6



--------------------------------------------------------------------------------



 



certificate or certificates or agreements representing any Company Shares, CEA
Shares or CEA Options, as applicable, (each, a “Certificate”) (or each such
holder’s duly authorized attorney-in-fact), (x) a form letter of transmittal in
the form attached hereto as Exhibit A (the “Letter of Transmittal”) which shall
provide that delivery shall be effected, and risk of loss of, and title to, such
Certificate shall pass, only upon proper delivery of such Certificate to Parent
and which shall contain instructions for use of such letter of transmittal in
effecting the surrender of Certificates and obtaining payment therefor of the
holder’s allocable portion of the Merger Consideration, as provided in
Section 1.6 hereof, less such holder’s pro rata portion of (A) the Aggregate
Escrow Amount and the Former Securityholders’ Escrow Amount, which shall be
deposited with the Escrow Agent in accordance with Section 1.10, and (B) the CEA
Closing Payment Amounts, and (y) with respect to any direct or indirect
stockholder of CEA or the Company listed on Annex A (the “Principal
Equityholders”), a release and agreement in the form attached as Exhibit B (the
“Release and Agreement”); and
               (ii) Upon surrender to the Paying Agent or CEA’s payroll agent,
as the case may be, of a Certificate which immediately prior to the Effective
Time or the CEA Effective Time, as applicable, represented Company Shares, CEA
Shares or CEA Options that are not Dissenting Shares, Company Shares held in the
Company’s treasury, CEA Shares owned by the Company or CEA Shares held in CEA’s
treasury, together with a Letter of Transmittal duly executed and, in the case
of the Principal Equityholders, a duly executed Release and Agreement, such
Certificate shall in exchange therefor be entitled to receive, such percentage
of the Merger Consideration into which such holder’s Company Shares, CEA Shares
or CEA Options evidenced by such Certificate shall have been converted as a
result of the Merger and the CEA Merger pursuant to Section 1.6(a) hereof, less
(A) such holder’s portion of the Aggregate Escrow Amount as set forth on
Schedule 1.6(b), (B) such holder’s portion of the Former Securityholders’ Escrow
Amount as set forth on Schedule 1.6(b), (C) such holder’s portion of the CEA
Closing Payment Amount, and (D) in the case of CEA Options, the applicable taxes
and withholdings.
               (iii) No interest shall be paid or accrued on any amount payable
upon the surrender of a Certificate. If payment is to be made to a person other
than the person in whose name a Certificate surrendered is registered, it shall
be a condition of payment that the Certificate so surrendered shall be properly
endorsed or otherwise in proper form for transfer and that the Person requesting
such payment shall pay all transfer and other taxes required by reason of the
payment to a Person other than the registered holder of the Certificate
surrendered, or establish to the satisfaction of Parent that such tax has been
paid or is not applicable, or provide assurances satisfactory to Parent that any
such tax will be paid by such Person. After the Effective Time and the CEA
Effective Time, until surrendered in accordance with the provisions of this
Section 1.6, each Certificate representing any Company Shares, CEA Shares or CEA
Options (other than Certificates representing (i) Company Shares owned by
Parent, Merger Sub, the Company or any Subsidiary of the Company, Parent, Merger
Sub or CEA Merger Sub, (ii) CEA Shares or CEA Options owned by Parent, CEA
Merger Sub, the Company, CEA or any Subsidiary of the Company, CEA, Parent or
CEA Merger Sub, and (iii) Dissenting Shares, if any) shall represent for all
purposes only the right to receive, as provided by this Agreement, the allocable
portion of the Merger Consideration. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed that (i) Parent may withhold at
Closing any portion of the Merger Consideration otherwise payable to any
stockholder of the Company or

7



--------------------------------------------------------------------------------



 



CEA that has not delivered a duly executed Letter of Transmittal and, if such
stockholder (including, in the case of CEA Holdings, all members of CEA Holdings
that are Principal Equityholders) is a Principal Equityholder, a duly executed
Release and Agreement, executed by such stockholder (including, in the case of
CEA Holdings, all members of CEA Holdings that are Principal Equityholders),
provided, that, subject to clause (ii) below, Parent will be required to pay any
such Merger Consideration withheld by Parent to the Securityholders’
Representative, on behalf of such stockholder, at such time following the
Closing that such duly executed Letter of Transmittal and, if applicable,
Release and Agreement, executed by such stockholder or equityholder (including,
in the case of CEA Holdings, all members of CEA Holdings that are Principal
Equityholders), is delivered to Parent, and (ii) neither Parent nor any party
hereto shall be liable to a holder of Company Shares, CEA Shares or CEA Options
for any amount paid to a public official pursuant to applicable abandoned
property, escheat or similar law.
          (c) The Securityholders’ Representative shall act as agent (the
“Paying Agent”), and may appoint designees to act on its behalf, for the payment
of the Company Stock Merger Consideration and the CEA Stock Merger Consideration
other than the CEA Stock Merger Consideration to be paid to Optionees, which
shall be paid pursuant to Section 1.6(d), (less the applicable portion of the
Aggregate Escrow Amount and the Former Securityholders’ Escrow Amount and the
applicable portion of the CEA Closing Payment Amounts) upon surrender of
Certificates and the cancellation of the Company Shares and CEA Shares, and, at
the Effective Time and the CEA Effective Time, Parent shall provide to the
Paying Agent, by wire transfer of immediately available funds, the amounts
necessary for the payment of the Company Stock Merger Consideration and the CEA
Stock Merger Consideration (less (i) the applicable portion of the Aggregate
Escrow Amount, (ii) the applicable portion of the Former Securityholders’ Escrow
Amount, (iii) the applicable portion of the CEA Closing Payment Amounts, and
(iv) any amounts withheld pursuant to the provisions set forth in
Section 1.6(b)(iii) above). The allocable portion of the Company Stock Merger
Consideration and the CEA Stock Merger Consideration (reduced by (i) the
applicable portion of the Aggregate Escrow Amount, (ii) the applicable portion
of the Former Securityholders’ Escrow Amount, (iii) the applicable portion of
the CEA Closing Payment Amounts, and (iv) any amount withheld by Parent pursuant
to the proviso set forth in Section 1.6(b)(iii) above) shall be paid by the
Paying Agent to each holder of Company Shares and CEA Shares (other than Parent)
entitled to receive such Merger Consideration in accordance with the terms set
forth herein in cash, by wire transfer or other immediately available funds to a
bank or other account designated by such holder.
          (d) CEA’s payroll agent shall act as agent for the payment of the
Option Merger Consideration (in each case less all applicable taxes and
withholdings, the applicable portion of the Aggregate Escrow Amount and the
Former Securityholders’ Escrow Amount and the applicable portion of the CEA
Closing Payment Amounts) upon the cancellation of the CEA Options, and, at the
CEA Effective Time, Parent shall provide to CEA’s payroll agent, by wire
transfer of immediately available funds, the amounts necessary for the payment
of the Option Merger Consideration (less the applicable portion of the Aggregate
Escrow Amount and the Former Securityholders’ Escrow Amount and the applicable
portion of the CEA Closing Payment Amounts). The allocable portion of the Option
Merger Consideration (reduced by all applicable taxes and withholdings, and the
applicable portion of the Aggregate Escrow Amount and the Former
Securityholders’ Escrow Amount and the applicable portion of the CEA Closing
Payment Amounts) shall be paid by CEA’s payroll agent to each holder of CEA
Options in cash,

8



--------------------------------------------------------------------------------



 



by wire transfer or other immediately available funds to a bank or other account
designated by such holder in accordance with CEA’s payroll procedures, including
the deduction of any applicable taxes and withholdings.
          (e) At and after the Effective Time, there shall be no transfers on
the stock transfer books of the Surviving Corporation of Company Shares. If,
after the Effective Time, Certificates are presented to the Surviving
Corporation, they shall be canceled and exchanged as provided in this
Section 1.6.
          (f) At and after the CEA Effective Time, there shall be no transfers
on the stock transfer books of the CEA Surviving Corporation of CEA Shares or
CEA Options. If, after the CEA Effective Time, Certificates are presented to the
CEA Surviving Corporation, they shall be canceled and exchanged as provided in
this Section 1.6.
          (g) If, between the date of this Agreement and the Effective Time, the
outstanding shares of the Company’s or CEA’s capital stock have been changed
into a different number of shares or a different class, by reason of any stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares, the per share Company Stock Merger Consideration and CEA
Stock Merger Consideration, as applicable, will be correspondingly adjusted to
reflect such stock dividend, subdivision, reclassification, recapitalization,
split, combination or exchange of shares.
     1.7 Options. Prior to the CEA Effective Time, the Board of Directors of CEA
(or, if appropriate, any committee thereof) shall adopt appropriate resolutions
(in form reasonably acceptable to Parent, which resolutions shall be delivered
to Parent prior to the Closing) and take all other actions necessary to provide
for the conversion, effective at the CEA Effective Time, of all the outstanding
CEA Options heretofore granted which are not exercised prior to the CEA
Effective Time into the right to receive a proportionate share of the Option
Merger Consideration as contemplated by Section 1.6 hereof (provided, however,
that if the exercise price per share of any such CEA Option is equal to or
greater than the Cash Per Fully Diluted Common Share, such CEA Option shall be
cancelled without any payment therefore), and the termination of any option
plan, program, agreement or arrangement providing for the issuance or grant of
any other interest in respect of equity securities of CEA as of the CEA
Effective Time.
     1.8 Shares Subject to Appraisal Rights.
          (a) Notwithstanding any provisions of this Agreement to the contrary,
Dissenting Shares (as hereinafter defined) shall not be entitled to receive the
Merger Consideration and the holders thereof shall be entitled only to such
rights as are granted by the DGCL. Each holder of Dissenting Shares who becomes
entitled to payment for such shares pursuant to the DGCL shall receive payment
therefor from the CEA Surviving Corporation in accordance with the DGCL;
provided, however, that (i) if any stockholder of CEA who asserts appraisal
rights in connection with the CEA Merger (a “Dissenter”) shall have failed to
establish his entitlement to such rights as provided in the DGCL, or (ii) if any
such Dissenter shall have effectively withdrawn his demand for payment for such
shares or waived or lost his right to payment for his shares under the appraisal
rights process under the DGCL, the CEA Shares held by such Dissenter shall be
treated as if they had been converted, as of the CEA Effective Time,

9



--------------------------------------------------------------------------------



 



into a right to receive the Merger Consideration as provided in Section 1.6. CEA
shall give Parent prompt notice of any demands for payment received by CEA from
a Person asserting appraisal rights, and Parent shall have the right to
participate in all negotiations and proceedings with respect to such demands.
The Company and CEA shall not, except with the prior written consent of Parent,
make any payment with respect to, or settle or offer to settle, any such
demands.
          (b) As used herein, “Dissenting Shares” means any CEA Shares held by
stockholders of CEA who are entitled to appraisal rights under the DGCL, and who
have properly exercised, perfected and not subsequently withdrawn or lost or
waived their rights to demand payment with respect to their shares in accordance
with the DGCL.
     1.9 Indemnity Escrow Amount, Additional Escrow Amount, and Former
Securityholders’ Escrow Amount.
          (a) Notwithstanding anything to the contrary contained herein, Parent
shall withhold from the Merger Consideration otherwise payable at Closing (i) an
amount equal to $15,000,000 (the “Indemnity Escrow Amount”), (ii) an amount
equal to $2,000,000 (the “Additional Escrow Amount” and together with the
Indemnity Escrow Amount, the “Aggregate Escrow Amount”) and (iii) an amount
equal to $750,000 (the “Former Securityholders’ Escrow Amount”).
          (b) On the Closing Date, Parent shall cause (i) the Aggregate Escrow
Amount to be delivered to U.S. Bank National Association, as escrow agent (the
“Escrow Agent”), pursuant to an escrow agreement by and among Parent,
Securityholders’ Representative and Escrow Agent (the “Escrow Agreement”)
substantially in the form annexed hereto as Exhibit C and (ii) the Former
Securityholders’ Escrow Amount to be delivered to the Securityholders’
Representative to be held in escrow for the benefit of the Former
Securityholders. The Aggregate Escrow Amount shall be paid to the Escrow Agent
on the Closing Date by wire transfer of immediately available funds to the
account designated in writing by the Escrow Agent (the “Escrow Account”). The
Former Securityholders’ Escrow Amount shall be paid to the Securityholders’
Representative on the Closing Date by wire transfer of immediately available
funds to the account designated in writing by the Securityholders’
Representative (the “Former Securityholders’ Escrow Account”).
          (c) The Indemnity Escrow Amount will be held by the Escrow Agent as
security for the obligations of the Former Securityholders to Parent pursuant to
the terms of this Agreement, including those set forth in Section 7.2 hereof.
The Additional Escrow Amount will be held by the Escrow Agent as partial
security for the obligations of the Former Securityholders to Parent pursuant to
the terms of Section 1.10 below. The Former Securityholders’ Escrow Amount will
be held by the Securityholders’ Representative in a segregated account, will be
for the benefit of the Former Securityholders and explicitly not for the benefit
of Parent or the Company, and will be disbursed by the Securityholders’
Representative pursuant to the terms of Section 8.14. The Indemnity Escrow
Amount shall be disbursed by the Escrow Agent on the General Survival Date
(except to the extent any claims of the Parent Claimants are then outstanding)
and otherwise pursuant to the terms of the Escrow Agreement. The Aggregate
Escrow Amount shall be disbursed by the Escrow Agent pursuant to the terms of
the Escrow

10



--------------------------------------------------------------------------------



 



Agreement. Subject to Section 1.9(d), any amount to be disbursed to the Former
Securityholders pursuant to the Escrow Agreement or Section 8.14, as the case
may be, shall be remitted to the Securityholders’ Representative, to be
allocated among the Former Securityholders in the manner set forth in
Section 1.6(c) or Section 1.6(d), as applicable.
          (d) If at the expiration of the term of the Escrow Agreement there are
amounts available for disbursement to the Former Securityholders in accordance
with the terms of such agreement, the Securityholders’ Representative may direct
the disbursement instead to be deposited in the Former Securityholders’ Escrow
Account. Any such amounts so deposited shall then become subject to the terms of
Section 8.14.
     1.10 Merger Consideration Adjustments. The Merger Consideration shall be
subject to adjustment as set forth below and all references in this Agreement to
the Merger Consideration shall be deemed to be the Merger Consideration as
adjusted pursuant to this Section 1.10.
          (a) Sample Balance Sheet. Annex B sets forth, for illustrative
purposes, a sample balance sheet (the “Sample Balance Sheet”) of the Company and
CEA as of June 30, 2010, setting forth the Net Working Capital as of such date
in comparison to the Target Net Working Capital, and otherwise calculating the
estimated adjustments to the Merger Consideration pursuant to this Section 1.10
as if such Sample Balance Sheet was the Estimated Closing Balance Sheet,
calculated in accordance with GAAP applied on a basis consistent with the 2009
Audited Financial Statements.
          (b) Adjustment to Merger Consideration to be Paid at Closing. At least
three Business Days prior to the Closing Date, CEA shall prepare and deliver to
Parent an estimated consolidated balance sheet of CEA and the Company (the
“Estimated Closing Date Balance Sheet”), as of 12:01 a.m. (central time) on the
Closing Date (the “Adjustment Effective Time”), which shall include (1) the
estimated Net Working Capital, as of the Adjustment Effective Time (“Estimated
Net Working Capital”), (2) the estimated Capital Lease Amount as of the
Adjustment Effective Time (the “Estimated Capital Lease Amount”), (3) the
estimated Stay Bonus Amount as of the Adjustment Effective Time (the “Estimated
Stay Bonus Amount”), (4) the Tax Adjustment Amount as of the Adjustment
Effective Time, and (5) the Change in Tax Accounting Method Amount (the “Change
in Tax Accounting Method Amount”, together with the Estimated Net Working
Capital, the Estimated Capital Lease Amount, the Estimated Stay Bonus Amount and
the Tax Adjustment Amount are hereafter referred to as the “Section 1.10(b)
Adjustment Amounts”). The Estimated Closing Date Balance Sheet and the
Section 1.10(b) Adjustment Amounts (including all components thereof) shall be
prepared by CEA in good faith and in accordance with GAAP applied on a basis
consistent with the 2009 Audited Financial Statements. CEA shall promptly
provide Parent access to all relevant documents and information reasonably
requested by Parent in connection with its review of the Estimated Closing Date
Balance Sheet and the Section 1.10(b) Adjustment Amounts (including all
components thereof). Prior to the Closing Date, Parent shall notify CEA of any
objections to the Estimated Closing Date Balance Sheet or the Section 1.10(b)
Adjustment Amounts (including any component thereof). If Parent has any such
objections, CEA and Parent shall attempt in good faith to resolve any such
objections, and the obligation of Parent, Merger Sub and CEA Merger Sub to close
these transactions will be subject to Parent’s agreement to CEA’s determination
and calculation of the Estimated Closing Balance Sheet and the Section 1.10(b)
Adjustment Amounts

11



--------------------------------------------------------------------------------



 



(including all components thereof); provided, however, that Parent, Merger Sub
and CEA Merger Sub shall be obligated to close these transactions
notwithstanding any unresolved objection if the amounts subject to any objection
are less than $1,000,000 in the aggregate. The Merger Consideration to be paid
at Closing by Parent shall, if (i) (a) the Estimated Net Working Capital, less
(b) the Estimated Capital Lease Amount, less (c) the Estimated Stay Bonus
Amount, less (d) the Tax Adjustment Amount, less (e) the Change in Tax
Accounting Method Amount (such amount calculated in accordance with clause (i),
the “Estimated Balance Sheet Amount”), exceeds (ii) the Target Net Working
Capital, be increased on a dollar-for-dollar basis by the amount of such excess,
or, (ii) if (x) the Estimated Balance Sheet Amount, is less than (y) the Target
Net Working Capital, be decreased on a dollar-for-dollar basis by the amount of
such deficiency.
          (c) Adjustment to Merger Consideration Following the Closing. If the
amount of the Net Working Capital (including, for purposes of this calculation
and all adjustments pursuant to this Section 1.10(c) and Section 1.10(d), all
Cash and Cash Equivalents) as of the Adjustment Effective Time (the “Closing Net
Working Capital”), as finally determined pursuant to Section 1.10(d), is less
than the amount of the Estimated Net Working Capital, then the Merger
Consideration shall be reduced dollar-for-dollar by the difference. If the
amount of the Closing Net Working Capital as finally determined pursuant to
Section 1.10(d) below is greater than the Estimated Net Working Capital, then
the Merger Consideration shall be increased dollar-for-dollar by the difference.
If (x) the Capital Lease Amount as of the Adjustment Effective Time (the
“Closing Capital Lease Amount”), plus (y) the Stay Bonus Amount as of the
Adjustment Effective Time (the “Closing Stay Bonus Amount”), in each case as
finally determined following the Closing pursuant to Section 1.10(d) below, is
greater than (A) the Estimated Capital Lease Amount, plus (B) the Estimated Stay
Bonus Amount, the Merger Consideration shall be decreased dollar-for-dollar by
the amount of such excess. If (x) the Closing Capital Lease Amount, plus (y) the
Closing Stay Bonus Amount, in each case as finally determined following the
Closing pursuant to Section 1.10(d) below, is less than (A) the Estimated
Capital Lease Amount, plus (B) the Estimated Stay Bonus Amount, the Merger
Consideration shall be increased dollar-for-dollar by the amount of such
deficiency. Any payments or adjustments by or to the Parent Claimants following
the Closing in respect of the Tax Payables or Tax Receivables shall be
determined in accordance with Section 4.11 below.
          (d) Post-Closing Procedures. The determination of the adjustments, if
any, required to be made to the Merger Consideration pursuant to clause (c) of
this Section 1.10 shall be made pursuant to the following provisions:
               (i) Within 60 days after the Closing Date, Parent shall prepare
or cause to be prepared the consolidated balance sheet of the Company and CEA
effective as of the Adjustment Effective Time (the “Closing Balance Sheet”) as
well as a calculation of the Closing Net Working Capital, the Closing Capital
Lease Amount and the Closing Stay Bonus Amount (the Closing Balance Sheet
Amount, the Closing Capital Lease Amount and the Closing Stay Bonus Amount are
hereafter referred to as the “Section 1.10(c) Adjustment Amounts”), and deliver
to Securityholders’ Representative the Closing Balance Sheet, as well as
calculations of the Section 1.10(c) Adjustment Amounts, if any, required to be
made to the Merger Consideration pursuant to clause (d) of this Section 1.10
(the “Schedule of Adjustments”). Parent shall supply Securityholders’
Representative supporting documentation containing

12



--------------------------------------------------------------------------------



 



reasonable detail as to the components or calculations of the Section 1.10(c)
Adjustment Amounts (including all components thereof) promptly upon
Securityholders’ Representative’s written request.
               (ii) Securityholders’ Representative will have a period of thirty
(30) days following the delivery of the Closing Balance Sheet as well as a
calculation of the Section 1.10(c) Adjustment Amounts (including all components
thereof) and the Schedule of Adjustments to notify Parent of any disagreements
with any of the foregoing. Any such notice shall be accompanied by supporting
documentation containing reasonable detail. Failure to notify Parent within such
30-day period shall be deemed acceptance of the Closing Balance Sheet as well as
the calculation of the Section 1.10(c) Adjustment Amounts (including all
components thereof) and the Schedule of Adjustments. If Securityholders’
Representative timely notifies Parent of any disagreement, the parties agree
that each of them will attempt in good faith to resolve such disagreement. If
within thirty (30) days after delivery to Parent of the notification by
Securityholders’ Representative of a disagreement, the parties are unable to
resolve such disagreement, either Parent, on the one hand, or Securityholders’
Representative, on the other hand, shall have the right to submit the
determination of such matters to an independent accountant of national standing
reasonably acceptable to Securityholders’ Representative and Parent (the
“Independent Auditor”), whose decision shall be binding on the parties. The cost
of the Independent Auditor shall be paid by the party or parties whose aggregate
estimate of the disputed amount or amounts, as the case may be, differs most
greatly from the determination of the Independent Auditor.
               (iii) If it is finally determined pursuant to this clause
(d) that any amount is payable by Parent in accordance with clause (c) of this
Section 1.10, Parent shall, remit such difference to the Paying Agent or to
CEA’s payroll agent in cash, to be allocated among the Former Securityholders in
the manner set forth in Section 1.6(b) or Section 1.6(c), as applicable;
notwithstanding the foregoing, Parent shall not be required to remit any portion
of such amount attributable to Dissenting Shares.
               (iv) If it is determined pursuant to this clause (d) that any
amount is payable to Parent in accordance with clause (c) of this Section 1.10,
the Securityholders’ Representative shall direct the Escrow Agent to remit such
difference to Parent in cash from the Additional Escrow Amount in accordance
with the terms of the Escrow Agreement. In the event that the Additional Escrow
Amount is insufficient to make the required payment, then the Securityholders’
Representative shall cause the Former Securityholders to remit, on a several
basis, such shortfall to Parent.
               (v) Any cash payment to be made as a result of adjustments made
in accordance with clauses (c) and (d) of this Section 1.10 shall be paid within
five (5) Business Days of the final determination of such adjustments by wire
transfer of immediately available funds. Parent and the Securityholders’
Representative shall provide joint written instructions to the Escrow Agent
regarding the release of the Additional Escrow Amount within five (5) Business
Days of the final determination of the adjustment to the Merger Consideration as
determined pursuant to clauses (c) and (d) of this Section 1.10. Any such
payment shall be made to such account or accounts as may be designated by the
party or parties entitled to such payment at least two (2) Business Days prior
to the date that such payment is to be made.

13



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND CEA
     Except for the representations and warranties of the Company and CEA
contained in this Article II (in each case, as modified by the disclosure
schedules with respect thereto, which are attached hereto and made a part hereof
(the “Company Disclosure Schedule”), none of the Company, CEA or any other
Person makes any other express or implied representation or warranty (whether
oral or written) with respect to the Company, CEA, any other Person or the
transactions contemplated by this Agreement, and each of the Company and CEA
disclaims any other representations or warranties, whether made by any of their
respective Representatives. The Company Disclosure Schedule shall contain
specific reference to the Section of this Article II as to which the information
stated in such disclosure relates; provided, however, that the inclusion of any
fact or item disclosed in any Section or subsection of the Company Disclosure
Schedule shall be deemed disclosed and incorporated in each other Section of the
Company Disclosure Schedule where it is reasonably apparent that such disclosure
is relevant or applicable to such other Section. Parent acknowledges and agrees
that it has not relied on any representations and warranties other than the
express representations and warranties set forth in Article II of this
Agreement. Each of the Company and CEA jointly and severally represents and
warrants to Parent, Merger Sub and CEA Merger Sub as follows:
     2.1 Organization, Standing and Power.
          (a) Each of the Company and CEA is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware. Each of the
Company and CEA has the corporate power and authority to own, use, license,
lease and operate its Assets and Properties and to carry on its business as it
is now being conducted and is duly qualified, licensed or admitted to do
business and is in good standing in each jurisdiction in which the ownership,
use, licensing, leasing or operation of its business makes such qualification,
licensing or admission necessary, except where the failure to do so would not
have a Material Adverse Effect. Complete and correct copies of the Certificate
of Incorporation and bylaws of each of the Company and CEA, as amended and
currently in effect (collectively, the “Charter Documents”), have been
heretofore delivered to Parent. Neither the Company nor CEA is in violation of
any of the provisions of its respective Charter Documents.
          (b) Except for CEA, the Company has no Subsidiaries, and the Company
does not own any capital stock or other securities of any other corporation,
limited liability company, general or limited partnership, firm, association or
business organization, entity or enterprise.
          (c) CEA has no Subsidiaries, and CEA does not own any capital stock or
other securities of any other corporation, limited liability company, general or
limited partnership, firm, association or business organization, entity or
enterprise.
     2.2 Capitalization and Equity Ownership.
          (a) The authorized equity securities of the Company consist of 125,000
shares of Company Common Stock, of which 95,000 shares are issued and
outstanding. Except for the Company Common Stock, no other equity or ownership
interests of the Company are authorized,

14



--------------------------------------------------------------------------------



 



issued or outstanding. Chamberlin Edmonds Holdings, LLC owns all of the
outstanding shares of Company Common Stock. The Principal Equityholders own all
of the equity interests of Chamberlin Edmonds Holdings, LLC. All of the
outstanding shares of Company Common Stock have been duly authorized and validly
issued, and are fully paid and non-assessable. Other than this Agreement and the
Ancillary Agreements and as set forth in the Company Disclosure Schedule, there
are no Contracts relating to the issuance, sale, voting, redemption, purchase or
transfer of any Company Shares or any other debt or equity securities or
ownership interests of the Company or any other right to participate in the
income, equity or the election of directors or officers of the Company. The
Company does not own or have a Contract to acquire any equity securities or
other securities of any Person or any direct or indirect equity or economic
voting or other ownership interest in any other business.
          (b) The authorized equity securities of CEA consist of 1,000,000
shares of CEA Common Stock, of which 761,400 shares are issued and outstanding.
CEA Options covering 34,025 shares of CEA Common Stock are issued and
outstanding. Except for the CEA Common Stock and the CEA Options, no other
equity interests of CEA are authorized, issued or outstanding. The number of
issued and outstanding shares of CEA Common Stock and the names of the holders
of record thereof is set forth on the Company Disclosure Schedule. The number of
outstanding CEA Options, the names of the holders of record thereof, the
exercise price of all CEA Options, and the option plan under which all such CEA
Options was delivered by the Company and the CEA to Parent in an e-mail
correspondence immediately prior to the execution and delivery of this Agreement
(the “Correspondence”) (which information is accurate and complete). All of the
outstanding shares of CEA Common Stock have been duly authorized and validly
issued, and are fully paid and non-assessable. Other than this Agreement and the
Ancillary Agreements and as set forth in the Company Disclosure Schedule, there
are no Contracts relating to the issuance, sale, voting, redemption, purchase or
transfer of any CEA Shares or any other debt or equity securities of CEA or any
other right to participate in the income, equity or the election of directors or
officers of CEA. CEA does not own or have a Contract to acquire any equity
securities or other securities of any Person or any direct or indirect equity or
economic voting or other ownership interest in any other business. Under the
terms of all options and applicable option plans of CEA, by virtue of the action
of the Board of Directors of CEA pursuant to Section 1.7 hereof, and without any
action on the part of the holders of such options, as of the CEA Effective Time,
no options or right to acquire capital stock or other securities of CEA will
remaining outstanding, and the holders of such options will have no rights in
respect thereof except their rights to receive their applicable portion of the
Merger Consideration as set forth herein.
     2.3 Authority. Each of the Company, CEA, and the Securityholders’
Representative has the requisite entity power, capacity and authority to enter
into, execute and deliver this Agreement and the Ancillary Agreements to which
it is a party, to consummate the transactions contemplated hereby and thereby,
and to perform its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Ancillary Agreements to which the Company,
CEA, or the Securityholder’s Representative is a party, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary entity, board of director, shareholder and other action on the
part of the Company, CEA, or the Securityholders’ Representative, as applicable.
This Agreement has been, and the Ancillary Agreements to which any of the
Company, CEA, and the Securityholders’ Representative are a party will be, duly

15



--------------------------------------------------------------------------------



 



executed and delivered by such parties. This Agreement constitutes, and the
Ancillary Agreements to which the Company, CEA, or the Securityholders’
Representative are a party, when executed and delivered as contemplated by this
Agreement, will constitute, assuming due authorization, execution and delivery
by each of the other parties hereto and thereto, legal, valid and binding
obligations of each of the Company, CEA, and the Securityholders’ Representative
that are parties thereto enforceable against such parties in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy and insolvency laws, the rights of creditors generally,
and general principles of equity. The Company’s and CEA’s respective board of
directors have determined that the transactions contemplated hereby are
advisable, fair to and in the best interests of the Company and CEA and the
stockholders of the Company and CEA, and have resolved to recommend to the
stockholders of the Company and CEA that they vote in favor of approving and
adopting this Agreement and the transactions contemplated hereby.
          2.4 No Conflicts. Except as listed in the Company Disclosure Schedule,
the execution and delivery by each of the Company and CEA of this Agreement and
the Ancillary Agreements to which it is a party, and the consummation by each of
the Company and CEA of the transactions contemplated hereby and thereby do not
and will not:
          (a) conflict with, or result in any violation or breach of, or default
under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation or acceleration of any obligation or loss of any
benefit under any provision of the Charter Documents of the Company or CEA;
          (b) conflict with or result in a violation or breach of, or default
under, in any material respect, any Law or Order applicable to the Company or
CEA, the business or any of the Assets and Properties of the Company or CEA;
          (c) (i) conflict with or result in a violation or breach of,
(ii) constitute a default (or an event that, with or without notice or lapse of
time or both, would constitute a default) under, (iii) require the Company or
CEA to obtain any consent, approval or action of, make any filing with or give
any notice to any Person as a result or under the terms of, (iv) result in or
give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, (v) result in or give to any Person any
additional rights or entitlement to increased, additional, accelerated or
guaranteed payments or performance under, or (vi) result in the loss of any
material benefit under any of the terms, conditions or provisions of, any
Business Contract, Business License, Real Property Lease or Personal Property
Lease to which the Company or CEA is a party; or
          (d) result in the creation or imposition of (or the obligation to
create or impose) any Encumbrance upon the business or any of the Assets and
Properties of the Company or CEA.
     2.5 No Consents. Except as set forth in the Company Disclosure Schedule, no
consent, approval, license, order or authorization of, or registration,
declaration or filing with, notice to or waiver from any Governmental Entity or
any other Person is required by or with respect to the business or any of the
Assets and Properties of the Company or CEA in connection

16



--------------------------------------------------------------------------------



 



with the execution and delivery of this Agreement or the Ancillary Agreements or
the consummation of the transactions contemplated hereby or thereby, except for
such filings required by the HSR Act.
     2.6 Title to Assets and Properties, Company Shares and CEA Shares; Absence
of Encumbrances.
          (a) Except as set forth in the Company Disclosure Schedule, each of
the Company and CEA has good and valid title to all of the Assets and Properties
each purports to own free and clear of any Encumbrances except for Permitted
Encumbrances. Neither the Company nor CEA owns any real property. The Assets and
Properties of the Company and CEA are not subject to any preemptive right, or
right of first refusal, are in good operating condition and repair, reasonable
wear and tear excepted, are suitable and adequate for use in the ordinary course
of business. Except for the Assets and Properties currently owned or leased by
the Company and CEA, there are no other Assets or Properties that are required
or will be required by the Company or CEA after the Closing in order to conduct
the Company’s and CEA’s business consistent in all material respects with the
manner in which the Company and CEA conducts business on and as of the date of
this Agreement.
          (b) The Company Disclosure Schedule contains a true, complete and
correct list of all (i) real property leased by the Company and CEA and
(ii) personal property leased by the Company and CEA with annual aggregate
rental payments in excess of $50,000, and the Company and CEA has previously
delivered to Parent true, complete and correct copies of all documents relating
to such leases. All of the Real Property Leases and Personal Property Leases are
valid, binding and enforceable in accordance with their terms on the Company or
CEA. Neither the Company nor CEA is in default under any such lease applicable
to it, and there has not occurred any event that, either alone or with the
giving of notice or lapse of time or both, would constitute a default by the
Company or CEA under a Real Property Lease or a Personal Property Lease.
     2.7 Financial Statements and Schedules.
          (a) The Company and CEA have delivered to Parent true, correct and
complete copies of the following consolidated financial statements, copies of
which are attached to the Company Disclosure Schedule, and include an
(a) audited balance sheet, income statement, and statement of cash flows as of
and for each of the twelve (12) month periods ended December 31, 2009,
December 31, 2008, and December 31, 2007 and the related notes thereto (the
“Audited Financial Statements”) and (ii) unaudited consolidated financial
statements, including the balance sheet, income statement and statement of cash
flows as of and for the six (6) month period ended June 30, 2010 (the “Unaudited
Financial Statements”, and together with the Audited Financial Statements, the
“Financial Statements”). The Financial Statements delivered to Parent with
respect to the Company and CEA fairly present in all material respects the
financial position and operating results of the Company and CEA for the periods
indicated therein and were prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated.

17



--------------------------------------------------------------------------------



 



          (b) Except as set forth in the Company Disclosure Schedule, neither
the Company nor CEA has any material liability, loss or obligation of any nature
(whether absolute, contingent, or otherwise), except for (a) liabilities
included or reflected in the Financial Statements, (b) liabilities or
performance obligations arising subsequent to June 30, 2010 in the ordinary
course of business consistent with past practice, or (c) liabilities arising
other than in the ordinary course of business under any contracts or agreements
to which the Company or CEA is a party.
          (c) The Company and CEA maintain Financial Reporting Controls. Since
January 1, 2007, (i) there has not been any change in the Financial Reporting
Controls used by the Company or CEA that has materially affected such Financial
Reporting Controls, and (ii) there is no weakness that has materially affected
the Company’s or CEA’s ability to record, process, summarize or report financial
information. Neither the Company nor CEA nor, to the Knowledge of the Company,
any stockholder, director, officer, employee, auditor, accountant or
representative of the Company or CEA, has received or has otherwise become aware
of any complaint, allegation, assertion or claim regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or CEA
or the Company’s or CEA’s internal control over financial reporting, including
any complaint, allegation, assertion or claim that the Company or CEA has
engaged in questionable or improper accounting practices.
          2.8 Ordinary Course. Since December 31, 2009, each of the Company and
CEA has conducted its business in the ordinary course consistent with past
practice and there has not occurred any change, event or condition (whether or
not covered by insurance) that has had, or would reasonably be expected to have,
a Material Adverse Effect on the Company or CEA. In addition, without limiting
the generality of the foregoing, since December 31, 2009, and except in
accordance with the ordinary course of business or as set forth in the Company
Disclosure Schedule or in the Correspondence, neither the Company nor CEA has:
          (a) entered into or terminated any strategic alliance, joint
development or joint marketing Contract relating to or involving the Company’s
or CEA’s business;
          (b) authorized, declared, set aside or paid any distributions or
dividends to any Person on the capital stock of the Company or CEA;
          (c) (i) entered into any employment or consulting contract or
commitment (whether oral or written), (ii) granted any severance or termination
pay, and has not paid or agreed or made any commitment to pay any discretionary
or stay bonus, to any Employee or independent contractor of or consultant to the
Company or CEA, or (iii) adopted, amended, terminated or increased benefits
under any Company Plan;
          (d) made, granted or approved any (i) grant of options, restricted
stock or phantom stock or any change in the vesting schedule applicable thereto,
or (ii) increase in salary, rate of commissions, rate of consulting fees, rate
or amount of distribution to equity holders or other compensation of any current
equity holder, director, officer, key Employee (other than annual increases
consistent with past practices), or made any pension, retirement,
profit-sharing, bonus or other employee welfare or benefit payment or
contribution, other than payments or contributions required by a Company Plan as
in effect on the date hereof;

18



--------------------------------------------------------------------------------



 



          (e) made or changed any election in respect of any Tax, adopted or
changed any accounting method in respect of any Tax, entered into any Tax
allocation agreement, Tax sharing agreement, Tax indemnity agreement or closing
agreement, settlement or compromise of any claim or assessment in respect of any
Tax, or consented to any extension or waiver of the limitation period applicable
to any claim or assessment in respect of any Tax;
          (f) except as reflected in the Financial Statements, made any change
in accounting policies, principles, methods, practices or procedures used in
connection with the Company’s or CEA’s business;
          (g) borrowed any amount except borrowing from banks or other similar
financial institutions to meet working capital requirements;
          (h) sold, transferred, or otherwise disposed of any of its Assets and
Properties with a fair market value in excess of $150,000 individually or in the
aggregate with regard to a series of similar items;
          (i) made any capital expenditures or commitments in excess of $150,000
individually or in the aggregate with regard to a series of similar items;
          (j) cancelled, compromised, waived or released any right or claim (or
series of related rights and claims) involving an amount in excess of $150,000;
          (k) experienced any damage, destruction or loss (whether or not
covered by insurance) to any of the Assets and Properties of either the Company
or CEA in excess of $150,000;
          (l) made any material change in connection with its accounts payable
or accounts receivable terms, systems, policies or procedures; or
          (m) agreed, whether in writing or otherwise, to take any action
described in this Section 2.8.
     2.9 Litigation.
          (a) Except as set forth in the Company Disclosure Schedule, since
January 1, 2005, there has not been any and there is currently (a) no private or
governmental Action or Proceeding pending by or against the Company or CEA (or
settlements effected in connection therewith) (i) relating to the Assets and
Properties of the Company or CEA or the operation of the business of the Company
or CEA, or (ii) that could reasonably be expected to prevent, enjoin, alter or
delay any of the transactions contemplated by this Agreement or the Ancillary
Agreements or to have a Material Adverse Effect on the Company or CEA. To the
Knowledge of the Company, since January 1, 2007, no such Action or Proceeding
has been threatened.
          (b) There are no judgments, decrees or Orders (i) against the Company
or CEA or that otherwise relates to or may affect the business of, or any of the
assets owned or used by, the Company or CEA; or (ii) against the Company or CEA
that challenges, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with, the transactions

19



--------------------------------------------------------------------------------



 



contemplated hereby. To the Knowledge of the Company, since January 1, 2007, no
such Order has been threatened.
     2.10 Intellectual Property.
          (a) Each of the Company and/or CEA owns all rights, title and interest
in and to, or is licensed or otherwise possesses a valid and enforceable right
to use free and clear of any Encumbrance (other than Permitted Encumbrances),
all the Company Intellectual Property. No Action or Proceeding, claim or
challenge by any other Person to any rights, title or interests, of the Company
or CEA with respect to the Company-Owned Intellectual Property is pending
against the Company and/or CEA or has been threatened in writing against the
Company and/or CEA. Neither the Company nor CEA has entered into any exclusive
licenses with respect to any Company-Owned Intellectual Property with any
Person.
          (b) The Company and/or CEA possess sufficient rights to the Company
Intellectual Property as necessary for the conduct of the respective businesses
of the Company and/or CEA. Except as set forth in the Company Disclosure
Schedule, the Company Intellectual Property constitutes all the material
Intellectual Property used in, or necessary for, the conduct of the Business as
it currently is conducted or currently proposed to be conducted. To the extent
that any Intellectual Property used in the respective business of the Company
and/or CEA has been developed or created by an employee or any consultant,
contractor or other Person for the Company or CEA, the Company and/or CEA have a
written agreement with such employee or Person with respect thereto or has
obtained ownership of, or a valid and enforceable right to use, all Intellectual
Property in such work, material or invention by operation of law or by valid
assignment. The Company Disclosure Schedule sets forth a true and complete list
of all employees, independent contractors and consultants of the Company and/or
CEA and any other Person (identifying whether each such individual is or was an
employee, contractor or consultant of the Company and CEA) that has contributed
to the development, enhancement, implementation or modification of PACE in any
manner (such individuals, the “PACE IP Developers”)
          (c) Except as set forth in the Company Disclosure Schedule, neither
the Company Intellectual Property nor the Company’s or CEA’s use or exploitation
of the Company Intellectual Property infringes, violates or misappropriates or
has been alleged to infringe or misappropriate any proprietary Intellectual
Property right or any contractual right in Intellectual Property of any other
Person.
          (d) Each inbound IP License is in effect, and the Company has not
taken or failed to take any action and, to the Knowledge of the Company, no
other event has occurred that could subject any IP License to terminate or
otherwise cause any such IP License not to be in effect in the foreseeable
future. Either the Company or CEA has the right to use all Intellectual Property
necessary to the conduct of the respective businesses of the Company and/or CEA
and not owned by either the Company or CEA without payment or obligation to a
third party, in perpetuity, or, in those instances where a payment is required,
the Company and CEA has paid all royalties due and performed in all material
respects all obligations under all IP Licenses.

20



--------------------------------------------------------------------------------



 



Neither the Company nor CEA is presently in material default and has received no
written notice of material default under any IP License.
          (e) The Company Disclosure Schedule lists, with respect to the
Company-Owned Intellectual Property, all (i) all Patents and Patent
applications, (ii) registered Trademarks, trade names and service marks and
material unregistered Trademarks; (iii) registered Copyrights; (iv) Domain
Names; and (v) any other Company-Owned Intellectual Property that is the subject
of an application, certificate or registration issued by any Governmental
Authority in each case listing (A) the jurisdictions in which each has been
issued or registered or in which any application for such issuance and
registration has been filed, and (B) the nature and extent of the ownership
interest or other right held by the Company and/or CEA. With respect to
Company-Owned Intellectual Property that is the subject of an exclusive license
to the Company (as opposed to ownership or purported ownership) the Company
Disclosure Schedule lists the registrations of which the Company has Knowledge.
          (f) The Company Disclosure Schedule lists, (i) all material licenses,
sublicenses and Business Contracts as to which either the Company or CEA is a
party and pursuant to which any Person is authorized to use or has obtained any
other rights to any Company Intellectual Property; and (ii) all licenses,
sublicenses and Business Contracts (other than commercially available shrinkwrap
or click-wrap software license agreements) with respect to Intellectual Property
of a third party which (a) are incorporated in, are, or form a part of any
product or service of the Company and/or CEA, or (b) used by the Company or CEA
(subsections (i) and (ii) are collectively referred to herein as the “IP
Licenses”). Neither the Company nor CEA is presently in material default and has
received no notice of material default under any IP License. The IP Licenses
constitute all of the material Business Contracts relating to any grant of
rights under any Company Intellectual Property. Except as set forth on the
Company Disclosure Schedule, no Intellectual Property owned by a third party is
material to the Company’s and/or CEA’s conduct of their respective businesses.
          (g) Except as set forth in the Company Disclosure Schedule, to the
Knowledge of the Company, there is no unauthorized use, disclosure, infringement
or misappropriation of any Company Intellectual Property by any Person.
          (h) All applications, certificates and registrations for all
registered Patents, Trademarks, Copyrights and Domain Names are valid and
subsisting. All necessary registration, maintenance, renewal fees, annuity fees
and taxes in connection with any such Company-Owned Intellectual Property
registered before any Governmental Entity have been paid.
          (i) The Company Disclosure Schedule sets forth a list of all
proprietary Software owned or exclusively licensed to the Company and/or CEA and
used in or material to the conduct of the respective businesses of CEA and/or
Company. Except as set forth on the Company Disclosure Schedule, no open source,
public source or “freeware” software, code or other technology, or any
modification or derivative thereof, was or is, used in, incorporated into,
integrated or bundled with the proprietary Software owned by or developed on
behalf of the Company or CEA in a manner that would require any of such
proprietary Software to be: (i) disclosed or distributed in source code form;
(ii) licensed for the purpose of making derivative works; or (iii) distributed
without charge. Except as set forth in the Company Disclosure

21



--------------------------------------------------------------------------------



 



Schedule, none of the source code for any Software owned or exclusively licensed
by the Company has been published, put in escrow or otherwise disclosed by the
Company or CEA to any Person, other than employees of the Company or CEA or
third parties involved in the development thereof and subject to written
non-disclosure agreements, and no licenses or rights have been granted to any
Person to distribute, or to otherwise use the source code for any of the same.
          (j) All information technology equipment and systems, used in and
necessary to the conduct of the respective businesses of CEA and/or the Company
(i) operate and perform in all material respects adequately for the purposes for
which the Company or CEA uses them, and (ii) to the Knowledge of the Company, do
not contain any disabling or destructive code or virus that would impede or
result in the disruption of the operation of the business operations of the
Company and/or CEA. No Trade Secret has been disclosed or authorized to be
disclosed to any Person, other than pursuant to a non-disclosure agreement that
protects the proprietary interests in and to such Trade Secrets. The Company
and/or CEA have taken reasonable precautions to protect the secrecy,
confidentiality and value of its trade secrets and confidential know-how.
     2.11 Environmental Matters.
          (a) All of the operations of the Company and CEA comply and have at
all times complied, in all materials respects, with all applicable Environmental
Laws, and neither the Company nor CEA, nor any other Person for whose conduct
either the Company or CEA is or may be held responsible, is subject to any
material Environmental Liabilities. Neither the Company nor CEA has received any
citation, directive, inquiry, notice, Order, summons, warning, request for
information, or other written communication that relates to (i) Hazardous
Materials, or (ii) any alleged, actual, or potential violation of or failure to
comply with any Environmental Laws. Neither the Company nor CEA has: (i) used,
generated, stored, treated, disposed, handled or placed any Hazardous Material
on, in, at, under, around or affecting any property currently or formerly owned,
operated, occupied or leased by the Company or CEA (including, without
limitation, property owned or leased pursuant to the Real Property Leases),
except in compliance with all Environmental Laws; or (ii) disposed of,
transported, sold, distributed, or manufactured any product, substance or
material of the Company or CEA which is or contains any Hazardous Material,
except in compliance with all Environmental Laws.
          (b) There has been no Release or threatened Release of Hazardous
Material by the Company or CEA on, in, at, under, around or affecting any
property currently or formerly owned, operated, occupied or leased by the
Company or CEA (including, without limitation, property owned or leased pursuant
to the Real Property Leases).
     2.12 Taxes.
          (a) Each of the Company and CEA has duly, timely and properly
completed and filed all Tax Returns required to be filed by it and has paid all
Taxes which are due, and all such Tax Returns are true, complete and accurate in
all material respects. Each of the Company and CEA provided to Parent true,
complete and correct copies of all Tax Returns filed by the Company and CEA for
the past three (3) fiscal years. There is (i) no claim for any Tax that is an

22



--------------------------------------------------------------------------------



 



Encumbrance against any of the Assets and Properties of the Company or CEA or
that is being asserted against the Company or CEA with respect to any of the
Assets and Properties or the business, except for Permitted Encumbrances,
(ii) no audit of any Tax Return relating to the Company or CEA or any of the
Assets and Properties or the Business being conducted by any Taxing Authority,
and (iii) except as described on the Company Disclosure Schedule, no deferral of
any material Tax liability that is required to be accrued on the Financial
Statements from a period ending on or prior to the Closing Date to a period
ending after the Closing Date and no extension of any statute of limitations on
the assessment of any Tax with respect to the Company or CEA or any of the
Assets and Properties or the Business of the Company or CEA.
          (b) Each of the Company and CEA has, or caused to be, withheld all
amounts required to be withheld by Law from payment made to any Person, whether
that Person is regarded as an employee, independent contractor, or otherwise, in
the conduct of the Business. Each of the Company and CEA has, or caused to be,
timely paid to the appropriate Taxing Authority all amounts so withheld or
otherwise due in connection with all such payments, and has, or caused to be,
timely filed all requisite returns with the Taxing Authorities with respect to
such Taxes. Neither the Company nor CEA is a party to any Tax proceeding with
respect to the withholding of Taxes from any payments made in the conduct of the
Business. Neither the Company nor CEA has been and is not required to make any
adjustment pursuant to Section 481(a) of the Code or any similar provision of
state, local or foreign Tax law by reason of any change in any accounting
method, there is no application pending with any Taxing Authority requesting
permission for any change in any accounting method for Tax purposes and no
Taxing Authority has proposed any such adjustment or change in accounting
method.
          (c) Neither the Company nor CEA has been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
     2.13 Employee Benefit Plans.
          (a) The Company Disclosure Schedule contains a true and complete list
of each (i) “employee benefit plan” (within the meaning of Section 3(3) of
ERISA), (ii) all medical, dental, life insurance, equity bonus or other
incentive compensation, disability, salary continuation, severance, retention,
retirement, pension, deferred compensation, vacation, sick pay or paid time off
plans, and (iii) any other plans, agreements, trust funds or arrangements
(whether written or unwritten, insured or self-insured) (A) established,
maintained, sponsored or contributed to (or with respect to which any obligation
to contribute has been undertaken) by the Company, CEA or any of its ERISA
Affiliates (as defined in Section 2.13(c) hereof) on behalf of any Employee,
officer, director, stockholder or other service provider of the Company or CEA
(whether current, former or retired) or their beneficiaries, or (B) with respect
to which the Company, CEA or any of its ERISA Affiliates has or has had any
obligation on behalf of any such Employee, officer, director, stockholder or
other service provider or beneficiary (collectively, the “Company Plans”).
Except as set forth on the Company Disclosure Schedule, each Company Plan
complies in all material respects in form and has been maintained and operated
in all material respects in accordance with its terms and applicable Law,
including, without limitation, ERISA and the Code, and, other than routine
claims for benefits in the ordinary course of business, no claims have been
asserted against any such Company Plan, any

23



--------------------------------------------------------------------------------



 



trustee or fiduciary thereof, or the assets of any trust of any Company Plan.
Each Company Plan which is intended to meet requirements for tax-favored
treatment under any provision of the Code satisfies the applicable requirements
under the Code in all material respects and nothing has occurred that could
cause the loss of such tax-favored treatment or the imposition of any tax or
penalty. Each Company Plan intended to qualify under Section 401(a) of the Code
has received a determination letter from the IRS upon which it may rely
regarding its qualified status under the Code or is maintained on a prototype or
volume submitter plan that has received a favorable opinion or advisory letter
from the IRS upon which it may rely regarding its qualified status under the
Code.
          (b) Each of the Company and CEA has delivered to Parent complete and
current copies of all of the Company Plans, including all amendments thereto, or
a written description of any unwritten plan; any trust agreement, insurance
contract or administrative services contract related to a Company Plan; the most
recent employee handbooks, policies and statements of practices; and, for each
Company Plan subject to ERISA, the most recent summary plan description, the
most recent IRS determination letter for each Company Plan intended to be
tax-qualified; and the three most recent Form 5500s and attached schedules, and
related audited financial statements.
          (c) The Company, CEA and any entity that is a member of a controlled
group with, under common control with, or otherwise required to be aggregated
with, the Company or CEA pursuant to Sections 414(b), (c), (m) or (o) of the
Code (an “ERISA Affiliate”) has not communicated to present or former Employees
of the Company or CEA, or formally adopted or authorized for present or former
Employees of the Company or CEA, any plan not disclosed pursuant to this
Section 2.13 or any change in any existing Company Plan.
          (d) None of the Company, CEA or any of its ERISA Affiliates or any of
their respective predecessors has ever contributed to, contributes to, has ever
been required to contribute to, or otherwise participated in or participates in
or in any way, Directly or Indirectly, has any liability with respect to any
plan subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA, including, without limitation, any “multiemployer plan” (within the
meaning of Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code)
or any “single-employer plan” (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 or 4069 of ERISA.
          (e) Each of the Company and CEA is in compliance in all material
respects with the continuation coverage requirements of Section 1001 of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and
Sections 601 through 608 of ERISA (“COBRA”). Other than such continuation of
benefit coverage under group health plans that is required by COBRA, neither the
Company nor CEA maintains any retiree health and welfare plan.
          (f) Except as set forth in the Company Disclosure Schedule, neither
the execution of this Agreement nor the consummation of the transactions
contemplated by this Agreement will (either by themselves or in conjunction with
any other event: (i) entitle any Employee or other service provider of the
Company or CEA currently or formerly engaged in the conduct of the Company’s or
CEA’s business to severance benefits or any other payment (except

24



--------------------------------------------------------------------------------



 



as specifically contemplated herein) or (ii) accelerate the time of payment or
vesting, or increase the amount, of compensation due any such Employee or
service provider.
          (g) No person is, or will as a result of the transactions contemplated
by this Agreement become, entitled to any payment or benefit from or with
respect to the Company or CEA which would not be deductible by the Company or
CEA by reason of Section 280G of the Code. Neither the Company nor CEA has any
indemnity obligation on or after the Effective Time or the CEA Effective Time,
as applicable, for any Taxes imposed under Section 409A or 4999 of the Code.
          (h) All payments required by the Company Plans, (including, without
limitation, all contributions or insurance premiums) with respect to all prior
periods have been made or provided for by the Company and CEA in accordance with
the provisions of each of the Company Plans, applicable Law and GAAP.
          (i) No non-exempt “prohibited transaction,” within the meaning of
Section 4975 of the Code and Section 406 of ERISA, has occurred with respect to
the Company Plans.
          (j) None of the Company Plans is under, and neither the Company nor
CEA has received any notice of, an audit by the IRS, DOL or any other
Governmental Entity, and no such completed audit, if any, has resulted in the
imposition of any Tax or penalty.
     2.14 Employee Matters.
          (a) Except as set forth in the Company Disclosure Schedule, since
January 1, 2007, (i) there has been no federal or state claim (including court
claims, complaints or charges before a federal or state administration agency)
alleging discrimination or harassment on the basis of sex, age, disability (as
defined by the Americans with Disabilities Act or corresponding state law),
race, national origin, religion or federal or state statutory discrimination
claim, complaint or charge relating to employment, or any common law claim
(including claims of wrongful termination and/or tort claims) by any Employee
against the Company or CEA, nor to the Knowledge of the Company is any such
claim threatened in writing; and (ii) neither the Company nor CEA has received
any written notice of any claim that it has failed to comply in any respect with
any Law relating to the employment of any of the Employees (including any
provisions thereof relating to wages, hours, collective bargaining, the payment
of social security and payroll taxes, equal employment opportunity, employment
discrimination, failure to reasonably accommodate a disability, family or
medical leave, immigration, including IRCA, the WARN Act, and employee safety)
or that it is liable for any arrearage of wages or any Tax or penalty for
failure to comply with any of the foregoing, nor since January 1, 2007 to the
Knowledge of the Company, has (a) any such claim been threatened in writing, or
(b) any such claim that would be material to the Company or CEA been threatened
other than in writing.
          (b) Except as set forth in the Company Disclosure Schedule, there is
no pending claim against the Company or CEA by any Employee under any workers’
compensation plan or policy or for long-term disability under any long-term
disability plan.
          (c) The Company provided to Parent the following information (to the
extent applicable) in the Correspondence with respect to each employee of the
Company and CEA

25



--------------------------------------------------------------------------------



 



(which information is accurate and complete), including each employee on leave
of absence or layoff status: name, job title, date of hire, employment status,
current annual base salary or current wages, 2009 bonus, 2010 bonus target, sick
and vacation leave and paid time off that is accrued but unused. Neither the
Company nor CEA is a party to any collective bargaining agreement or other labor
union contract. Since January 1, 2007, there has been no work stoppage, strike,
arbitration proceeding or other concerted action by any Employees, and, to the
Knowledge of the Company, there is no strike, labor dispute or union
organization activity pending or threatened in connection with the Company or
CEA.
          (d) Except as set forth in the Company Disclosure Schedule, the
employment of each employee of the Company and CEA is terminable at the will of
the Company or CEA, as the case may be, and neither the Company nor CEA is a
party to any employment, non-competition, severance or similar contract or
agreement with any employee of the Company or CEA (any such agreement, an
“Employment Agreement”). Except as set forth in the Company Disclosure Schedule,
since June 30, 2010, no executive officer of the Company or CEA has provided
written notice to the Company or CEA of termination of employment, and, to the
Knowledge of the Company (but with no independent investigation or any inquiry
thereto), no such executive officer currently intends to imminently terminate
his or her employment with the Company or CEA. To the Knowledge of the Company
(but with no independent investigation or any inquiry thereto), no employee of
the Company or CEA is a party to, or is otherwise bound by, any agreement,
including any confidentiality, non-competition or proprietary rights agreement,
between such employee and any Person other than the Company or CEA, as the case
may be, that adversely affects the performance of that employee’s duties as an
employee of the Company or CEA, as the case may be.
     2.15 Insurance. The Company Disclosure Schedule contains a list of all
insurance policies and bonds maintained by the Company and CEA, copies of which
have been delivered to Parent. Except as set forth in the Company Disclosure
Schedule, there is no claim pending under any such policies or bonds. Each
policy listed in the Company Disclosure Schedule is valid and binding and in
full force and effect, all premiums due and payable under all such policies and
bonds have been paid, and each of the Company and CEA is in material compliance
with the terms of such policies and bonds. Neither the Company nor CEA has
received any written notice of cancellation or termination of, or premium
increase with respect to, any such policies.
     2.16 Brokers’ and Finders’ Fees; Third Party Expenses. Except as disclosed
in the Company Disclosure Schedule, none of the Company, CEA or any of their
respective stockholders, Employees or agents has incurred, nor will incur,
Directly or Indirectly, any liability for brokerage, finders’, or financial
advisor’s fees or agents’ commissions or investment bankers’ fees or any similar
charges, fees or commissions in connection with this Agreement or any
transaction contemplated hereby.
     2.17 Customers and Suppliers.
          (a) The Company Disclosure Schedule lists by name (i) each customer of
the Company and CEA that individually accounts for more than $250,000 of the
consolidated gross revenues of the Company and CEA during the twelve (12) month
period ended on June 30, 2010,

26



--------------------------------------------------------------------------------



 



on the basis of revenues collected, and the amount of sales to each such
customer has been provided to Parent in the Correspondence (which information is
accurate and complete), and (ii) each supplier of the Company and CEA from which
either the Company or CEA has made total purchases in excess of $150,000 during
the twelve (12) month period ended June 30, 2010, and the amount of purchases
from each such supplier during such period.
          (b) Except as set forth in the Company Disclosure Schedule, no
customer or supplier required to be disclosed pursuant to Section 2.17(a) has
ceased or materially reduced, canceled or otherwise terminated its usage or
supply of the products and services offered by the Company or CEA.
          (c) Except as set forth in the Company Disclosure Schedule, since
January 1, 2009 each customer and supplier required to be disclosed pursuant to
Section 2.17(a) has transacted business with the Company or CEA and otherwise
has acted substantially in accordance with the terms of its Business Contract
consistent with the established course of conduct or, to the extent there is no
Business Contract, its course of performance with the Company or CEA. Since
January 1, 2009, no such customer has sought in writing, or indicated in writing
any intention to seek, a material reduction in the prices it currently pays for
services of the Company or CEA or any other material modification of any payment
term or other material term applicable to its purchases and services of the
Company or CEA.
     2.18 Contracts.
          (a) Except for the Contracts described in the Company Disclosure
Schedule, neither the Company nor CEA is a party to or bound by:
               (i) any distributor, agency, advertising agency, marketing,
manufacturer’s or representative sales Contract involving annual payments by the
Company or CEA of $200,000 or more or aggregate payments to the Company or CEA
of $200,000 or more;
               (ii) any Contract that (A) involves aggregate payments by the
Company or CEA of $200,000 or more during the twelve (12) month period ended on
June 30, 2010 or annual payments to the Company or CEA of $500,000 or more
during the twelve (12) month period ended on June 30, 2010, or (B) contains any
covenant or other provision which limits either the Company’s or CEA’s or any
Affiliate of the Company’s or CEA’s ability to compete with any Person in any
market, area, jurisdiction or territory;
               (iii) any trust indenture, mortgage, promissory note, loan
agreement or other Contract for the borrowing of money, or other Indebtedness,
any currency exchange, commodities or other hedging arrangement, or any
guarantees or any letter of credit issued for the account of the Company or CEA,
including capital leases;
               (iv) any Contract for capital expenditures related to the conduct
of the Company’s or CEA’s business in excess of $200,000;
               (v) any Contract of guarantee, support, indemnification, or any
similar commitment with respect to, the obligations, or Liabilities of the
Company or CEA whether

27



--------------------------------------------------------------------------------



 



secured or unsecured where the obligation or liability reasonably could be
expected to be $250,000 or more individually or in the aggregate with regard to
a series of similar items; or
               (vi) any Employment Agreement;
               (vii) any joint venture, partnership or other similar agreement
involving co-investment with a third party to which the Company or CEA is a
party;
               (viii) any contract or agreement with any Governmental Entity;
               (ix) any Real Property Lease;
               (x) any Contract to which CEA or the Company is a party that
grants or conveys rights of first refusal, or contain “most favored nation” or
similar pricing provisions;
               (xi) any material IP License;
               (xii) any Contract involving the sale of any assets of the
Company or CEA outside of the ordinary course of business, or the acquisition of
any assets of any Person by the Company or CEA outside of the ordinary course of
business, in any business combination transaction (whether by merger, sale of
stock, sale of assets or otherwise) under which obligations of any party thereto
remain outstanding (including the 2008 Merger Agreement);
               (xiii) any Contract to which either the Company or CEA and any
Company Related Person or CEA Related Person, as the case may be, are parties;
               (xiv) any Contract that provides for the Company or CEA to be the
exclusive provider or recipient of any product or service with annual payments
in excess of $250,000; and
               (xv) each material amendment, supplement and modification in
respect of any of the foregoing.
          (b) The agreements, documents and instruments required to be set forth
in the Company Disclosure Schedules in clauses (i)-(xv) of Section 2.18(a) and
the Personal Property Leases are referred to herein as “Material Contracts.”
          (c) True and complete copies or, if none, reasonably complete written
descriptions of which, together with all amendments and supplements thereto and
all waivers of any terms thereof, of each Material Contract required to be
listed in the Company Disclosure Schedule pursuant to Section 2.18(a) have been
delivered to Parent.
          (d) All Material Contracts and all transactions in which the Company
and CEA has engaged with a customer, supplier or sales representative of the
Company or CEA, have utilized U.S. Dollars as the underlying currency.
     2.19 No Breach of Material Contracts. Each of the Company and CEA has
performed in all material respects all of the obligations required to be
performed by it and is entitled to all

28



--------------------------------------------------------------------------------



 



benefits under, and is not in default, and is not alleged in writing to be in
default, in respect of any Material Contract. Except as set forth in the Company
Disclosure Schedule, each of the Material Contracts is in full force and effect
and will not cease to be in full force and effect after the Closing Date as a
result of the Merger, and there exists no material default or event of default
or event, occurrence, condition or act, with respect to the Company or CEA or,
to the Knowledge of the Company, with respect to the other contracting party,
which, with the giving of notice, the lapse of time or the happening of any
other event or conditions, would become a material default or event of default
under any Material Contract.
     2.20 Relationships with Related Parties. Except as set forth in the Company
Disclosure Schedule, (i) no owner (direct or indirect), director or officer of
the Company (any such individual, a “Company Related Person”) or CEA (any such
individual, a “CEA Related Person”), or, to the Knowledge of the Company, any
Affiliate or member of the immediate family of any Company Related Person or CEA
Related Person, is, or since January 1, 2007, has been, directly or indirectly,
(x) involved in any business arrangement or relationship with the Company or CEA
or any Material Customer or Material Supplier, other than employment
arrangements entered into in the ordinary course of business or (y) an owner of
more than 5%, or a director, officer or manager, of any Material Customer or
Material Supplier.
     2.21 Compliance with Laws; Licenses.
          (a) Each of the Company and CEA has since January 1, 2005 complied in
all material respects with each applicable Law to which the Company, CEA or
their respective business, Assets and Properties is or has been subject. Neither
the Company nor CEA has since January 1, 2005 received any written notice
regarding any actual, alleged or potential violation of, conflict with, or
failure to comply with, any Law. Each of the Company and CEA has duly obtained
all material consents necessary for the conduct of its business.
          (b) The Company Disclosure Schedule contains a true and complete list
of each License that is held by the Company and each License that is held by
CEA. Each such License is valid and in full force and effect. The Company and
CEA, as applicable, are, and at all times since January 1, 2005, have been, in
compliance in all material respects with each such License. The Licenses
required to be listed pursuant to Section 2.21(b) of the Company Disclosure
Schedule collectively constitute all of the Licenses necessary to permit the
Company and CEA to conduct and operate their respective businesses in all
material respects in the manner currently conducted.
          (c) Each of the Company and CEA is in compliance in all material
respects with the Administrative Simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), including,
without limitation, the privacy requirements set forth at 45 CFR Parts 160 and
164 et seq. (the “Privacy Regulations”), the security regulations set forth at
45 CFR Part 160 and Part 164, Subparts A and C et seq. (the “Security
Regulations”), and all applicable state privacy laws. Each of the Company and
CEA has created and maintains written policies and procedures to protect the
privacy of all patient information, and has implemented commercially reasonable
security procedures, including physical, administrative and electronic
safeguards, to protect all personal information stored or transmitted in
electronic form. When acting as a business associate as defined in the Privacy
Regulations

29



--------------------------------------------------------------------------------



 



and Security Regulations, each of the Company and CEA has in effect all
agreements with each of its customers that are Covered Entities (as defined in
the Federal Privacy and Security Regulations) that satisfy all of the
requirements of 45 CFR §§ 164.504(e) and 164.314 and 42 USC §§ 17931 through
17940 (the “HITECH Act”), such agreements permit the Company and CEA to operate
their respective businesses as presently conducted, and neither the Company nor
CEA is in material breach of any such agreements.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND CEA
MERGER SUB
     Except for the representations and warranties of Parent, Merger Sub and CEA
Merger Sub contained in this Article III (in each case, as modified by the
disclosure schedules with respect thereto, which are attached hereto and made a
part hereof (the “Parent Disclosure Schedule”), none of Parent, Merger Sub, CEA
Merger Sub or any other Person makes any other express or implied representation
or warranty (whether oral or written) with respect to Parent, Merger Sub, CEA
Merger Sub, any other Person or the transactions contemplated by this Agreement,
and each of Parent, Merger Sub and CEA Merger Sub disclaims any other
representations or warranties, whether made by Parent, Merger Sub or any of
their respective Representatives. Except as set forth in Parent Disclosure
Schedule (with specific reference to the Section of this Article III to which
the information stated in such disclosure relates; provided, however, that the
inclusion of any fact or items disclosed in any Section or subsection of the
Parent Disclosure Schedule shall be deemed disclosed and incorporated in each
other Section of the Parent Disclosure Schedule where it is reasonably apparent
that such disclosure is relevant or applicable to such other Section), each of
Parent, Merger Sub and CEA Merger Sub jointly and severally represents and
warrants to the Company and CEA as follows:
     3.1 Organization, Standing and Power.
          (a) Parent is a corporation duly organized, validly existing and in
good standing under the Laws of the state of its incorporation. Parent has the
corporate power and authority to own, use, lease and operate its Assets and
Properties and to carry on its business as it is now being conducted. Complete
and correct copies of the Charter Documents of Parent, as amended and currently
in effect, have been heretofore delivered to the Company. Parent is not in
violation of any of the provisions of Parent’s Charter Documents.
          (b) Merger Sub is a corporation duly organized, validly existing and
in good standing under the Laws of the state of its incorporation. Merger Sub
has the corporate power and authority to own, use, lease and operate its Assets
and Properties and to carry on its business as it is now being conducted.
Complete and correct copies of the Charter Documents of Merger Sub, as amended
and currently in effect, have been heretofore delivered to the Company. Merger
Sub is not in violation of any of the provisions of Merger Sub’s Charter
Documents.
     3.2 Authority. Each of Parent, Merger Sub and CEA Merger Sub has the
requisite corporate power to enter into, execute and deliver this Agreement and
the Ancillary Agreements to which it is a party, to consummate the transactions
contemplated hereby and thereby, and to perform its obligations hereunder and
thereunder. The execution and delivery of this Agreement

30



--------------------------------------------------------------------------------



 



and the Ancillary Agreements to which Parent, Merger Sub and CEA Merger Sub or
any of their Affiliates are each a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate, shareholder and other action on the part of Parent, Merger
Sub and CEA Merger Sub. This Agreement has been, and the Ancillary Agreements to
which Parent, Merger Sub or CEA Merger Sub is a party will be, duly executed and
delivered by such parties. This Agreement constitutes, and the Ancillary
Agreements to which Parent, Merger Sub and CEA Merger Sub is a party, when
executed and delivered as contemplated by this Agreement, will constitute,
assuming due authorization, execution and delivery by each of the other parties
hereto and thereto, legal, valid and binding obligations of Parent, Merger Sub
and CEA Merger Sub, enforceable against them in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy and
insolvency laws, the rights of creditors generally, and general principles of
equity.
     3.3 No Conflict. The execution and delivery by each of Parent, Merger Sub
and CEA Merger Sub of this Agreement and the Ancillary Agreements to which it is
a party do not, and the consummation by Parent, Merger Sub and CEA Merger Sub of
the transactions contemplated hereby and thereby will not (a) conflict with or
result in any violation or breach of, or default under (with or without notice
or lapse of time, or both) (i) Parent’s or Merger Sub’s Charter Documents, or
(ii) any applicable Law, or (b) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or materially impair Parent’s rights or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or Encumbrance on any of the properties or assets of Parent
pursuant to, any Parent Contracts, except, with respect to any such conflicts,
violations, breaches, defaults or other occurrences that would not, individually
and in the aggregate, have a Material Adverse Effect on Parent.
     3.4 No Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Parent, Merger Sub or CEA Merger Sub in connection with the
execution and delivery of this Agreement or the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, except for
(i) such consents, authorizations, filings, approvals and registrations which
would not prevent or alter or delay any of the transactions contemplated by this
Agreement or any of the Ancillary Agreements, and (ii) such filings required by
the HSR Act.
     3.5 Financial Resources. Parent has sufficient funds to pay, or borrowing
capacity to finance, the Merger Consideration, and the Closing is not subject to
any financing conditions. At the time of the consummation of the transactions
contemplated herein after giving effect thereto Parent will be solvent. For
purposes of this Agreement, “solvent” shall mean that, on the date specified
(a) the fair value of the assets of Parent shall be greater than the total
amount of its liabilities, including those arising under any Law, Order,
Contract, arrangement, commitment or undertaking, (b) the present fair salable
value of Parent’s assets is not less than the amount that will be required to
pay the probable debts and liabilities of Parent on its debts as they become
absolute and matured in accordance with their stated terms, (c) Parent does not
intend to, and does not believe that Parent will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature prior to and
including the Closing, and (d) Parent is not engaged in, and is

31



--------------------------------------------------------------------------------



 



not about to be engaged in a business or a transaction for which its property
would constitute unreasonably small capital.
     3.6 Litigation. There is (a) no private or governmental Action or
Proceeding pending by or against Parent, Merger Sub or CEA Merger Sub or, to the
Knowledge of Parent, Merger Sub or CEA Merger Sub, threatened in writing by or
against Parent, Merger Sub or CEA Merger Sub, that challenges, or that could
reasonably be expected to have the effect of preventing, delaying, making
illegal or otherwise interfering with, the transactions contemplated hereby, and
(b) no judgment, decree or Order applicable to Parent, Merger Sub or CEA Merger
Sub, which could reasonably be expected to prevent, enjoin, alter or delay any
of the transactions contemplated by this Agreement or the Ancillary Agreements.
     3.7 No Brokers. Neither Parent nor Merger Sub is obligated for the payment
of fees or expenses of any broker or finder in connection with the origin,
negotiation or execution of this Agreement or the Ancillary Agreements or in
connection with any transaction contemplated hereby or thereby.
3.8 Investigation by Parent. Parent, Merger Sub and CEA Merger Sub acknowledge
that, except as set forth in Article II, neither the Company, CEA nor any other
Person on behalf of the Company, CEA or the Former Securityholders is making any
representation or warranty.
ARTICLE IV
COVENANTS
     4.1 Conduct of Business by Company and CEA.
          (a) During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to its terms or
the Closing, the Company and CEA shall periodically report to Parent concerning
the state of the business, operations and finances of the Company and CEA and,
except to the extent that Parent shall otherwise consent in writing (such
consent not to be unreasonably withheld or delayed), carry on their business in
the usual, regular and ordinary course materially consistent with past
practices, pay its debts, liabilities and Taxes when due subject to good faith
disputes over such debts or Taxes, pay or perform other material obligations
when due, and use its commercially reasonable efforts to (i) preserve
substantially intact their present business organization and operations,
(ii) keep available the services of their satisfactorily performing present
officers and key Employees, (iii) preserve their relationships with customers,
suppliers, distributors, licensors, licensees, and others with which they have
significant business dealings, and (iv) maintain and preserve their Assets and
Properties in good repair, order and condition.
          (b) Except as required or permitted by the terms of this Agreement,
without the prior written consent of Parent (not to be unreasonably withheld or
delayed), during the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Closing, the Company and CEA shall not do any of the following:
               (i) Waive any stock repurchase rights, accelerate (except as
disclosed in the Company Disclosure Schedule), amend or (except as specifically
provided for herein)

32



--------------------------------------------------------------------------------



 



change the period of exercisability of options, warrants or restricted stock, or
reprice options granted under any employee, consultant, director or other stock
plans or authorize cash payments in exchange for any options granted under any
of such plans or any warrants;
               (ii) (A) Grant or announce any stock option, equity or incentive
awards or the increase in the salaries, bonuses or other compensation and
benefits payable by the Company or CEA to any of the Employees, officers,
directors, stockholders or other service providers of the Company or CEA, (B)
hire any new employees, except in the ordinary course of business consistent
with past practice and so long as such hiring is with respect to Employees with
an annual base salary and incentive compensation opportunity not to exceed
$125,000, (C) pay or agree to pay any pension, retirement allowance, termination
or severance pay, bonus or other employee benefit not required by any existing
Company Plan or other agreement or arrangement in effect on the date of this
Agreement to any Employee, officer, director, stockholder or other service
provider of the Company or CEA, whether past or present, (D) enter into or amend
any contracts of employment or any consulting, bonus, severance, retention,
retirement or similar agreement, or (E) except as required to ensure that any
Company Plan is not then out of compliance with applicable Law, enter into or
adopt any new, or increase benefits under or renew, amend or terminate any
existing, Company Plan or any collective bargaining agreement;
               (iii) Transfer or license to any person or otherwise extend,
amend or modify any material rights to any Company Intellectual Property, other
than in the ordinary course of business consistent with past practices, provided
that in no event shall the Company or CEA license on an exclusive basis or sell
any material Intellectual Property of the Company or CEA;
               (iv) Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;
               (v) Purchase, redeem or otherwise acquire, Directly or
Indirectly, any shares of capital stock of the Company or CEA, including
repurchases of unvested shares at cost in connection with the termination of the
relationship with any Employee pursuant to stock option or purchase agreements
in effect on the date hereof or authorize any recapitalization;
               (vi) Issue, deliver, sell, authorize, pledge or otherwise
encumber, or agree to any of the foregoing with respect to, any shares of
capital stock or any securities convertible into or exchangeable for shares of
capital stock, or subscriptions, rights, warrants or options to acquire any
shares of capital stock or any securities convertible into or exchangeable for
shares of capital stock, or enter into other agreements or commitments of any
character obligating it to issue any such shares or convertible or exchangeable
securities, except for the issuance of Company Common Stock upon the exercise of
outstanding Options;
               (vii) Amend its Charter Documents unless required to do so
hereunder;

33



--------------------------------------------------------------------------------



 



               (viii) Acquire or agree to acquire by merging or consolidating
with, or by purchasing any equity interest in or a portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof, or otherwise acquire or
agree to acquire any assets which are material, individually or in the
aggregate, to the business of the Company or CEA, or enter into any joint
ventures, strategic partnerships or alliances or other arrangements that provide
for exclusivity of territory or otherwise restrict the Company’s or CEA’s
ability to compete or to offer or sell any products or services;
               (ix) Sell, lease, license, encumber or otherwise dispose of any
of the Assets and Properties, except sales, leases or other dispositions of any
of the Assets and Properties in the ordinary course of business that are not
material, individually or in the aggregate, to the Company or CEA;
               (x) Amend any of the documents evidencing the Company’s or CEA’s
current Indebtedness or enter into any new agreements, arrangements, commitments
or understandings, whether oral or written, to incur additional Indebtedness, or
make any loans, advances or capital contributions to, or investments in, any
Person;
               (xi) Except as required by GAAP, make any change in accounting
methods, principles or practices;
               (xii) Except in the ordinary course of business consistent with
past practices, incur or enter into any agreement, contract or commitment
requiring the Company or CEA to pay in excess of $100,000 in any 12 month
period;
               (xiii) Make or rescind any Tax elections that, individually or in
the aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party or any Parent
Claimant, settle or compromise any material income tax liability or, except as
required by applicable law, change any method of accounting for Tax purposes or
prepare or file any Tax Return in a manner inconsistent with past practice;
               (xiv) Form, establish or acquire any subsidiary;
               (xv) cancel, compromise, waive or release any right or claim (or
series of related rights and claims) either involving more than $100,000 or
outside the ordinary course of business;
               (xvi) commence, compromise or settle any suit, litigation,
proceeding, investigation, mediation, arbitration or audit;
               (xvii) make any change in connection with its accounts payable or
accounts receivable terms, systems, policies or procedures;
               (xviii) Make capital expenditures except in the ordinary course
of business consistent with past practices in an amount not to exceed $100,000
individually or in the aggregate with regard to a series of similar items;

34



--------------------------------------------------------------------------------



 



               (xix) Agree in writing or otherwise agree, commit or resolve to
take any of the actions described in Section 4.1(b)(i) through 4.1(b)(xviii)
above.
          (c) During the period from the date of this Agreement and continuing
until the earlier of termination of this Agreement pursuant to its terms or the
Closing, the Company and CEA shall include Mr. Lazenby (or his designee) in all
material discussions, proposals, conferences, settlement discussions or other
engagements regarding the existing contract and related settlement actions with
Grady Health System.
     4.2 HSR Filings and Consents.
          (a) Parent and the Company shall, as promptly as practicable and
before the expiration of any relevant legal deadline, but in no event later than
three (3) Business Days following the execution and delivery of this Agreement,
file with (i) the United States Federal Trade Commission (the “FTC”) and the
United States Department of Justice (“DOJ”), the notification and report form
required for the transactions contemplated hereby and any supplemental
information requested in connection therewith pursuant to the HSR Act, which
forms shall request (unless otherwise agreed to by the parties) early
termination of the waiting period prescribed by the HSR Act, and (ii) any other
Governmental Entity, any other filings, reports, information and documentation
required for the transactions contemplated hereby pursuant to any other
antitrust laws. Parent and the Company shall furnish to each other’s counsel
such necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act and any other relevant Laws. Parent shall be responsible for
paying any fees required for any filing that is necessary under the HSR Act.
          (b) Parent and the Company shall use their commercially reasonable
efforts to promptly obtain any clearance required under the HSR Act and any
other relevant Laws for the consummation of this Agreement and the transactions
contemplated hereby and shall keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, the FTC, the DOJ and other Governmental Entity, and shall comply promptly
with any such inquiry or request; provided that Parent shall not be required to
consent to the divestiture or other disposition of any of its or its Affiliates’
assets or to consent to any other structural or conduct remedy and shall have no
obligation to contest, administratively or in court, any ruling, order or other
action of any Governmental Entity respecting the transactions contemplated by
this Agreement.
     4.3 Other Actions. Upon the terms and subject to the conditions set forth
in this Agreement, each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Merger, the CEA Merger and the other
transactions contemplated by this Agreement, including using commercially
reasonable efforts to accomplish the following: (a) the taking of all reasonable
acts necessary to cause the conditions precedent set forth in Article V to be
satisfied; (b) the obtaining of all necessary actions, waivers, consents,
approvals, orders and authorizations from Governmental Entities and the making
of all necessary registrations, declarations and filings (including
registrations, declarations, notifications and

35



--------------------------------------------------------------------------------



 



filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity; (c) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, including without limitation the consents
referred to in the Company Disclosure Schedule; (d) the defending of any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed; and (e) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. Subject to applicable
laws relating to the exchange of information and the preservation of any
applicable attorney-client privilege, work-product doctrine, self-audit
privilege or other similar privilege, and except to the extent necessary to
protect confidential competitively sensitive information, each of the Company
and CEA, on the one hand, and Parent, Merger Sub, and CEA Merger Sub, on the
other hand, shall have the right to review and comment on in advance, and to the
extent practicable each will consult the other on, all the information relating
to such party that appears in any filing made with, or written materials
submitted to, any third party and/or any Governmental Entity in connection with
the Merger and the CEA Merger and the other transactions contemplated hereby. In
exercising the foregoing right, each of the Company, CEA, Parent, Merger Sub and
CEA Merger Sub shall act reasonably and as promptly as practicable.
     4.4 Confidentiality; Access to Information.
          (a) Confidentiality. The terms of the Confidentiality Agreement shall
remain in full force and effect. If this Agreement is terminated as provided in
Article VI hereof, each party (A) will return or cause to be returned to the
other all documents and other material obtained from the other in connection
with the Merger contemplated hereby, and (B) will use its reasonable best
efforts to delete from its computer systems all documents and other material
obtained from the other in connection with the Merger contemplated hereby.
          (b) Access to Information. Each party will afford the other and its
respective financial advisors, accountants, counsel and other representatives
reasonable access during normal business hours, upon reasonable notice, to its
properties, books, records and personnel during the period prior to the Closing
to obtain all information concerning such party’s business, including the status
of product and business development efforts, properties, results of operations
and personnel as may be reasonably requested. No information or knowledge
obtained by either party in any investigation pursuant to this Section 4.4 will
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Merger.
          (c) Publicity. The parties agree that (i) the initial press release
with respect to this Agreement and the transactions contemplated hereby (which
release the parties contemplate will be issued promptly following the execution
and delivery of this Agreement) shall be a press release of Emdeon Inc., subject
to the review and approval of the Company, and (ii) the press release with
respect to the closing of the transactions contemplated hereby shall be a joint
press release of Emdeon Inc. and the Company. Subject to the foregoing, no party
hereto shall release,

36



--------------------------------------------------------------------------------



 



publish, or otherwise make available to the public in any manner whatsoever any
information or announcement regarding the transactions herein contemplated
without the prior written consent of the other parties; provided, however, that
nothing contained herein will (a) limit any party from making any announcements,
statements or acknowledgments that such party is required by applicable Legal
Requirements to make, issue or release, or (b) limit Emdeon Inc. from making any
disclosures that it deems necessary or advisable to be made in filings with the
Securities and Exchange Commission. Subject to the foregoing, the Company and
CEA and Parent will consult with each other concerning the means by which the
Company’s and CEA’s employees, customers, suppliers, lessors, creditors and
others having business relations with the Company or CEA will be informed of the
transactions contemplated hereby, and Parent will have the right to be present
for any such communications.
     4.5 Charter Protections and Indemnification Agreements; Directors’ and
Officers’ Liability Insurance.
          (a) All rights to indemnification for acts or omissions occurring on
or prior to the Closing Date now existing in favor of the current directors and
officers of the Company as provided in the Charter Documents of the Company or
in any indemnification agreements or insurance policies in effect on the date
hereof shall survive the Merger and shall continue in full force and effect in
accordance with their terms. Effective as of the Closing, the Company, at its
sole expense (which expense will be paid in full prior to Closing), shall obtain
director and officer liability insurance with coverage for a period of six
(6) years following the Closing, which insurance shall provide coverage for the
individuals who were officers and directors of the Company prior to the
Effective Time with respect to matters arising at or prior to the Effective Time
in the amount of at least $5,000,000 (and the Company shall provide evidence of
the same to Parent in form reasonably acceptable to Parent at or prior to the
Closing).
          (b) If the Company or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its Assets and Properties
to any Person, then, in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of the Company assume
the obligations set forth in this Section 4.5.
     4.6 Disclosure of Certain Matters. The parties may, by providing written
notice to the other party, supplement or amend the Company Disclosure Schedule
or Parent Disclosure Schedule, as applicable (each, a “Disclosure Schedule”)
being delivered pursuant to this Agreement with respect to any matter arising or
discovered after delivery thereof which, if existing or known at the date of
this Agreement, would have been required to be set forth or described in the
Disclosure Schedules. No supplement or amendment to a party’s Disclosure
Schedule shall (i) eliminate the other party’s right, if any, to terminate this
Agreement based on the inaccuracy of the representation or warranty of the
supplementing or amending party for purposes of determining satisfaction of the
conditions set forth in Section 5.2(a) or 5.3(a), or (ii) cure any breach of any
representation or warranty of the supplementing or amending party set forth
herein. The rights and obligations of the parties to amend or supplement the
Disclosure Schedules being delivered herewith shall terminate on the Closing
Date.

37



--------------------------------------------------------------------------------



 



     4.7 No Solicitation.
          (a) During the period between the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Closing, the Company and CEA each agree that they shall not,
and that they shall use their reasonable best efforts to ensure that none of
their Representatives shall, Directly or Indirectly, take any of the following
actions:
               (i) solicit, initiate, encourage or otherwise facilitate
(including by way of furnishing non-public information) any inquiries or the
making of any proposal or offer (including any proposal from or offer to the
Company’s or CEA’s stockholders) with respect to, or that could reasonably be
expected to lead to, any Acquisition Proposal;
               (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any person any non-public
information or grant access to its properties, books and records or personnel in
connection with, any Acquisition Proposal; or
               (iii) terminate, release, amend, waive or modify any provision of
any confidentiality, standstill or similar agreement to which it is a party, or
take any action to exempt any person (other than Parent, Merger Sub and CEA
Merger Sub) from the restrictions on “business combinations” contained in
Section 203 of the DGCL or otherwise cause such restrictions not to apply.
          (b) The Company and CEA shall as promptly as possible (but in any
event within twenty-four (24) hours) provide oral and written notice to Parent
of receipt by the Company or CEA or any of their Representatives of any
Acquisition Proposal.
          (c) The Company or CEA shall inform its Representatives of the
obligations undertaken in this Section 4.7 promptly following the date of this
Agreement. The Company and CEA shall, and shall direct their Representatives to,
cease immediately all discussions and negotiations that commenced prior to the
date of this Agreement that could reasonably be expected to lead to an
Acquisition Proposal.
     4.8 Company Stockholder Approval.
          (a) Action by Written Consent. Within four hours following the
execution of this Agreement, the Company and CEA shall deliver to Parent true
and complete copies of (i) an action by written consent of CEA Holdings, as the
sole stockholder of the Company (the “Company Written Consent”), executed and
delivered by CEA Holdings evidencing the adoption of this Agreement and the
approval of the Merger by CEA Holdings as the sole stockholder of the Company
(the “Requisite Company Stockholder Approval”), and (ii) an action by written
consent of the stockholders of CEA (the “CEA Written Consent”; the Company
Written Consent and CEA Written Consent, collectively, the “Written Consents”),
executed and delivered by the Company, evidencing the adoption of this Agreement
and the approval of the CEA Merger by the stockholders of CEA (the “Requisite
CEA Stockholder Approval”).
          (b) Solicitation of Consents. In accordance with this Agreement, the
DGCL, and the organizational documents of the Company and CEA, as applicable,
the Company and

38



--------------------------------------------------------------------------------



 



CEA, as applicable, shall use commercially reasonable efforts to cause the
stockholders of CEA (other than the Company) listed in Section 2.2 of the
Company Disclosure Schedule who have not delivered a written consent in
accordance with Section 4.8(a) to thereafter execute and deliver the Company
Written Consent or CEA Written Consent, as applicable. In furtherance thereof,
the Company and CEA shall promptly, but in no event later than five (5) Business
Days following the date of the Written Consents executed in accordance with
Section 4.8(a) thereof, deliver to all stockholders of the Company and CEA other
than the stockholders of the Company and CEA that executed the Written Consents
in accordance with Section 4.8(a) thereof, (i) a form of the Company Written
Consent and CEA Written Consent, together with notice and a description of the
adoption of this Agreement and approval of the Merger and CEA Merger, (ii) a
notice of such stockholders’ appraisal rights under the DGCL, which notice will
be in accordance with Section 262(b) of the DGCL, (iii) a copy of this Agreement
and (iv) a summary of the material terms of the Agreement. Without limiting the
generality of the foregoing, the Company shall also deliver such notices and
take such other actions as are required to be taken prior to the Closing in
order to comply with the provisions of Section 262 of the DGCL, if applicable
with respect to appraisal and dissenters rights.
          (c) Board Recommendation. The Board of Directors of the Company shall
not withdraw, alter, modify, change or revoke its recommendation to the
stockholders of the Company to vote in favor of the Merger nor its approval of
the Merger. The Board of Directors of CEA shall not withdraw, alter, modify,
change or revoke its recommendation to the stockholders of CEA to vote in favor
of the CEA Merger nor its approval of the CEA Merger.
          (d) Section 280G Approval. Prior to the Closing, the Company and CEA
will take all action necessary in accordance with applicable Law and its
organizational documents to (i) conduct a separate vote of their stockholders
and perform such other acts as are within its power to satisfy all of the
requirements of Section 280G(b)(5)(B) of the Code and the regulations thereunder
for exemption of any compensation or other payment payable under any contract,
agreement, plan or arrangement covering any disqualified individual (as such
term is defined in Section 280G(c) of the Code) that would give rise to any
“excess parachute payment,” as that term is defined in Section 280G(b) of the
Code, and (ii) obtain the consent of each such disqualified individual to
conditionally waive the smallest portion necessary under Section 280G(b)(5)(B)
of the Code and the regulations thereunder of any such payments that are not so
approved, such that after giving effect to such vote and all related waivers and
other agreements, if the requisite number of affirmative votes are obtained,
such payments, awards and benefits will qualify for the exemption provided under
Section 280G(b)(5)(A)(ii) of the Code and will not be subject to any excise tax
pursuant to Section 4999 of the Code.
     4.9 Benefit Arrangements.
          (a) Parent agrees that all employees of the Company and CEA who
continue employment with the CEA Surviving Corporation or the Surviving
Corporation or Parent or any Affiliate thereof after the Effective Time
(“Continuing Employees”) shall be eligible to continue to participate in the
Company’s and CEA’s health, vacation, welfare and retirement benefit plans
through at least December 2010, and that Parent shall ensure that the CEA
Surviving Corporation, the Surviving Corporation, Parent or an Affiliate thereof
maintains the previously adopted 2010 Incentive Compensation Plan, the 2010
Hospital Sales Incentive Plan — Account

39



--------------------------------------------------------------------------------



 



Management Positions, the 2010 Sales Incentive Plan — RVP, Business Development,
and the Sales Incentive Plan — VP, New Markets including the thresholds, targets
and other provisions through at least December 2010, and that all payments due
thereunder shall be made in accordance therewith; provided, however, that
nothing in this Section 4.9 or elsewhere in this Agreement shall limit the right
of Parent or any Affiliate thereof, including the CEA Surviving Corporation or
the Surviving Corporation, to amend or terminate any such benefit plan or
arrangement at any time after December 2010, and if Parent or any Affiliate
thereof, including the CEA Surviving Corporation or the Surviving Corporation,
terminates any such plan, then (upon expiration of any appropriate transition
period), the Continuing Employees shall be eligible to participate in Parent’s
benefit plans and vacation policies, in each case to the same extent as
employees of Parent in similar positions and compensation grade levels.
Continuing Employees shall receive credit for service time as an employee of the
Company and CEA for purposes of eligibility to participate, vesting, and
eligibility to receive benefits under any such Parent benefit plan and for
purposes of vacation accrual for service accrued or deemed accrued prior to the
Effective Time to the extent past service was recognized for such Continuing
Employees under the comparable Company Plans immediately prior to the Effective
Time, and to the same extent past service is credited under such plans or
arrangements for similarly situated employees of Parent. Notwithstanding the
foregoing, nothing in this Section 4.9(a) shall be construed to require
crediting of service that would result in (A) duplication of benefits,
(B) service credit for benefit accruals under a defined benefit pension plan, or
(C) service credit under a newly established plan for which prior service is not
taken into account for employees of Parent and its Affiliates generally.
Additionally, any life, health and disability benefits available to Continuing
Employees and their eligible dependents under Parent’s benefit plans shall not
be subject to any insurability requirement or pre-existing condition exclusion
that would not apply to the corresponding benefit provided under a Company Plan
immediately prior to the Effective Time. Parent shall further provide each
Continuing Employee, to the extent commercially practicable, with credit for any
co-payments and deductibles paid prior to the Effective Time for the plan year
in which the Effective Time occurs in satisfying any applicable deductibles or
out-of-pocket requirements under corresponding Parent benefit plans.
          (b) Immediately prior to the Closing Date, the Company and CEA shall
cease contributions to, and terminate the Chamberlin Edmonds & Associates Inc.
401(k) Plan (the “401(k) Plan”). In connection therewith, the Company and CEA
shall (i) cause their respective board of directors to adopt written
resolutions, to be delivered pursuant to Section 5.3(f), to terminate the 401(k)
Plan and one hundred percent (100%) vest all participants under the 401(k) Plan,
such termination and vesting to be effective immediately prior to the Closing
Date; and (ii) deliver, prior to Closing, notice of the 401(k) Plan termination
to any trustees and custodians of the 401(k) Plan and/or its assets. Parent
reserves the right to suspend the distribution of benefits from the 401(k) Plan
until the later of the receipt of a favorable determination letter from the IRS
with respect to the termination of the 401(k) Plan or the completion of final
testing and record keeping for the 401(k) Plan.
          (c) The parties hereto acknowledge and agree that all provisions
contained in this Section 4.9 are included for the sole benefit of the parties
hereto, and that nothing in this Agreement, whether express or implied, shall
create any third party beneficiary or other rights (i) in any other Person,
including, without limitation, any Continuing Employees, any participant in

40



--------------------------------------------------------------------------------



 



any Parent benefit plan, or any dependent or beneficiary thereof, or (ii) to
continued employment with Parent or any of its Affiliates.
     4.10 Fees and Expenses. Whether or not the Merger or the CEA Merger is
consummated, all fees and expenses incurred in connection with the Merger or the
CEA Merger including, without limitation, all legal, accounting, financial
advisory, finders, consulting and all other fees and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated hereby
shall be paid by (i) in the case of any such fees or expenses of the Company,
CEA or the stockholders of the Company or CEA, the stockholders of the Company
and CEA in accordance with Section 1.6(a)(ii) hereof (and, subject to the
foregoing, to the extent any such fees or expenses are liabilities of the
Surviving Corporation or the CEA Surviving Corporation, shall be taken into
account in determining the Estimated Net Working Capital and Closing Net Working
Capital, as applicable, pursuant to the terms hereof), and (ii) in the case of
any such fees or expenses of Parent, Merger Sub or CEA Merger Sub, Parent,
Merger Sub or CEA Merger Sub.
4.11 Tax Matters. The following provisions shall govern the obligations and
allocation of responsibility as between the parties for certain Tax matters:
          (a) Tax Returns. Each of the parties to this Agreement agrees to
cooperate with each other party in the preparation of any Tax Returns to the
extent of any reasonable request. The Company and CEA shall prepare or cause to
be prepared and file or cause to be filed their Tax Returns that are required to
be filed prior to the Closing Date, and each such Tax Return shall be reflective
of and consistent with past practices of the Company and CEA except as otherwise
required by applicable Law. Parent shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Company and CEA other than
those Tax Returns that are required to be filed prior to the Closing Date. For
any income Tax Return of the Company or CEA required to be filed after the
Closing Date that includes a taxable period that begins before the Closing Date
and ends on the Closing Date, or in the case of any income Tax Return required
to be filed that involves a Straddle Period as defined in 4.11(c) and involves a
potential Tax liability of more than $10,000 (each a “CEA 2010 Income Tax
Return”) (i) Parent shall deliver to Securityholders’ Representative for review
and comment a copy of the proposed Tax Return no later than 30 days prior to the
filing date of such Tax Return (including extensions thereof), (ii) Parent shall
prepare the proposed Tax Return in a manner not materially inconsistent with the
past practice of the Company in preparing any similar Tax Return except as
otherwise required by applicable Law, and Parent shall not take any position or
adopt any method in respect of any such Tax Return that is materially
inconsistent with the positions taken, elections made or methods used in
preparing or filing such similar Tax Return in prior periods except as otherwise
required by Law; and in each case, such Tax Return shall be in conformity with
the Code, Treasury Regulations and any other applicable Law, and (iii) Parent
shall accept the reasonable written comments of the Securityholders’
Representative in respect of any such Tax Return, provided that if the
Securityholders Representative does not provide written comments to any such Tax
Return within 15 days of the delivery of such Tax Return to the Securityholders’
Representative it shall be deemed to have no comments on such Tax Return.
          (b) Taxes Payable. Notwithstanding and in lieu of the procedures set
forth in Section 7.4, upon Parent’s request, the Securityholders’ Representative
shall authorize transfer to

41



--------------------------------------------------------------------------------



 



Parent from the Escrow Account in immediately available funds within 15 days
following the filing of the applicable Tax Return, an amount equal to (i) the
Taxes shown as owing on all CEA 2010 Income Tax Returns, if any, less the Tax
Adjustment Amount (ii) the Taxes shown as owing on all other Tax Returns filed
by Parent that include a period that ends on the Closing Date (other than the
CEA 2010 Income Tax Returns) except to the extent such Taxes were included as a
liability in the computation of Net Working Capital (as finally determined
pursuant to Section 1.10), and (iii) the Former Securityholders’ share of Taxes
owing on all Tax Returns filed or caused to be filed by Parent that includes a
Straddle Period except to the extent such Taxes were included as a liability in
the computation of Net Working Capital (as finally determined pursuant to
Section 1.10), which share shall be that portion of the Taxes for the Straddle
Period that are properly allocable to the period that the Former Securityholders
owned the Company Shares and the CEA Shares as described in Section 4.11(c). If
the Taxes shown as owing on any Tax Return filed pursuant to (i) or (ii) above
are less than the amount of Taxes paid by the Company or CEA prior to the
Closing Date in respect of such Taxes (including the Tax Adjustment Amount) (in
each case, an “Overpayment”) Parent shall pay over to the Securityholders’
Representative on behalf of the Former Securityholders any such Overpayment
within 15 days following the filing of such Tax Return.
          (c) Straddle Periods. For purposes of this Agreement, whenever it is
necessary to determine the liability for Taxes of the Company or CEA, as the
case may be, for any taxable period of the Company or CEA that includes (but
does not end on or before) the Closing Date (a “Straddle Period”), the
determination of the Taxes of the Company or CEA for the portion of the Straddle
Period ending on and including, and the portion of the Straddle Period beginning
after, the Closing Date shall be determined by assuming that the Straddle Period
consisted of two taxable years or periods, one which ended at the close of the
Closing Date and the other which began at the beginning of the day following the
Closing Date, and items of income, gain, deduction, loss or credit, and state
and local apportionment factors of the Company and CEA for the Straddle Period,
shall be allocated between such two taxable years or periods on a “closing of
the books basis” by assuming that the books of the Company and CEA were closed
at the close of the Closing Date. However, (i) exemptions, allowances or
deductions that are calculated on an annual basis, such as the deduction for
depreciation, and (ii) periodic Taxes such as real and personal property Taxes
shall be apportioned ratably between such periods on a daily basis.
          (d) Tax Benefit for Stay Bonus Amount. In the event that Parent, the
Company, or CEA receives a deduction in computing federal income Taxes for any
income Tax period beginning after the Closing Date, in connection with the
payment of any Stay Bonus Amount or with respect to a holder of CEA Options
(whether paid out of the Escrow Account or otherwise), then Parent, the Company,
or CEA shall pay to the Securityholders’ Representative on behalf of the Former
Securityholders the tax benefit of such deduction, which shall be presumed to
equal 38% of the amount of such deduction (“Tax Benefit”). In the event that
Parent, the Company, or CEA become liable for any payroll Taxes with respect to
the payment of any such Stay Bonus Amount or with respect to a holder of CEA
Options (whether paid out of the Escrow Account or otherwise), but not including
payroll Taxes that are recovered through withholding from any such payment, then
the amount of the Tax Benefit may be reduced by the amount of such payroll
Taxes. Any such payment due hereunder, as adjusted herein, shall be

42



--------------------------------------------------------------------------------



 



payable within 15 days following the due date, including extensions, of the
Parent’s, the Company’s, or CEA’s applicable federal income Tax Return on which
such deduction is claimed. Notwithstanding the foregoing, no amount shall be
payable hereunder unless the Company’s consolidated federal taxable income for
the tax period ending on the Closing Date as reduced by the Stay Bonus Amount is
greater than zero; provided, however, that in the event that such taxable income
is greater than zero before reduction of the Stay Bonus Amount and any payment
with respect to CEA Options that is not properly deductible for the taxable
period ending on the Closing Date, but less than zero after such reductions,
then, for purposes of computing the Tax Benefit as set forth in the previous
sentence, the total of the amount of the Stay Bonus Amount and the payments with
respect to CEA Options that shall be taken into account in computing the Tax
Benefit shall be equal to that amount which reduces taxable income to an amount
equal to zero. For the avoidance of doubt, the parties acknowledge that the Stay
Bonus Amount will not be deducted on the Company’s consolidated federal income
Tax Return that is filed with the Internal Revenue Service for the tax period
ending on the Closing Date, but rather, such amount will be treated as
deductible on such Tax Return solely for the purpose of determining whether the
Tax Benefit is payable hereunder.
          (e) Tax Treatment. All payments under this Section 4.11 shall be
treated by the parties for income Tax purposes as an adjustment to the purchase
price paid for the Company Shares and the CEA Shares.
          (f) Resolution of Tax Related Issues. Securityholders’ Representative
and Parent agree to consult and attempt to resolve in good faith any
disagreement or issue arising (i) as a result of the review of proposed Tax
Returns under Section 4.11(a) and (ii) with respect to the calculation and
allocation of Taxes under Section 4.11(c). If Securityholders’ Representative
and Parent cannot agree upon the resolution of any such issues that are material
within 15 days, Parent and Securityholders’ Representative shall refer the
matter to an Independent Auditor (which solely for purposes of this Section
shall be an accounting firm of national reputation that is not regularly engaged
by either party) for resolution, provided that, the Independent Auditor shall
not concur with a position proposed by a party unless such position meets the
more likely than not standard (as contemplated in FIN 48 under GAAP). Parent and
Former Securityholders shall each bear 50% of the fees and expenses of the
Independent Auditor and its determination shall be final and binding on both
Parent and Former Securityholders, unless otherwise reversed by a Taxing
Authority.
          (g) Other Tax Matters. Notwithstanding and in lieu of the procedures
set forth in Section 7.4, Parent shall promptly notify Securityholders’
Representative in writing upon receipt by Parent, the Company, or CEA of written
notice of any pending or threatened Tax audit or Tax assessment which may affect
the income tax liabilities of the Company or CEA and for which the Former
Securityholders would be liable under this Agreement, provided that such notice
is received by Parent, the Company or CEA prior to the General Survival Date.
The Securityholders’ Representative (and its designated representatives) shall
have the right to participate, at its sole cost and expense, in any Tax matter,
including any audit or administrative or judicial proceeding, or the filing of
any amended Tax Return, which involves or results in a material Tax liability or
potential material Tax liability for which the Former Securityholders would be
liable under this Agreement and that is commenced or filed prior to the General

43



--------------------------------------------------------------------------------



 



Survival Date (“CEA Interested Tax Matter”). Parent shall cooperate fully with
the Securityholders’ Representative (and its designated representatives) in the
defense or compromise of any such CEA Interested Tax Matter. In no case shall
Parent, the Company or CEA settle or otherwise compromise any such CEA
Interested Tax Matter (including the filing of an amended Tax Return) without
the prior approval of Securityholders’ Representative, which approval will not
be unreasonably withheld, conditioned or delayed.
     4.12 Change of Control Payments. The Company and CEA shall pay, prior to
the Closing, all change of control and similar payments (excluding the Stay
Bonus Amounts) required to be made by the Company or CEA to any of its employees
or any other Persons in connection with the closing of the transactions
contemplated hereby.
     4.13 Payment of Indebtedness and Related Party Amounts. At or prior to
Closing, (i) the Company and CEA shall have paid or otherwise satisfied (or
cause to be paid or otherwise satisfied) in full all Indebtedness payable by the
Company or CEA to any Person (including, without limitation, all amounts payable
by the Company or CEA pursuant to the GE Debt Financing, but excluding all
amounts payable under capital leases of the Company and CEA), and (ii) the
Company and CEA shall have paid or otherwise satisfied (or caused to be paid or
otherwise satisfied) in full all amounts payable to the Company or CEA by any
CEA Related Person or Company Related Person, and all amounts payable by the
Company or CEA to any CEA Related Person or Company Related Person (including
all amounts payable by the Company or CEA under the Management Agreement, which
the Company and CEA shall cause to be terminated at or prior to the Closing and
shall provide evidence of the same to Parent at or prior to Closing in form
reasonably acceptable to Parent). Prior to Closing, the Company and CEA shall
fully resolve (and obtain full releases in connection therewith) the claim by
certain former shareholders of the Company and/or CEA pursuant to the 2008
Merger Agreement pertaining to such former shareholders’ rights to receive
certain refunds of federal income taxes, which liability is reflected in the
Sample Balance Sheet in the amount of $888,397 (the “2008 Merger Agreement
Refund Claim”).
     4.14 SEC Filings. In order to assist with any potential future SEC filing
requirements or disclosures in future SEC filings of Emdeon Inc. in connection
with the transactions contemplated hereby or the financial results of the
acquired business of the Company and CEA, CEA (prior to the Closing) and the
Securityholders’ Representative (following the Closing) shall provide such
cooperation as Parent may reasonably request in connection with such filing
requirements, including, without limitation, cooperating with Parent in its
efforts to cause the independent accountants of the Company and CEA to re-issue
their audit opinion on the Company’s and CEA’s 2009 audited consolidated
financial statements and deliver consents to the inclusion or incorporation by
reference of such opinion and financial statements in the SEC filings of Emdeon
Inc. Parent shall reimburse the Securityholders’ Representative for all
out-of-pocket expenses (including reasonable attorneys’, accountants’ and other
advisors’ fees and expenses) incurred by the Securityholders’ Representative in
connection with performing its obligations under this Section 4.14.
     4.15 Payment of Stay Bonus Amount. If any portion of the Stay Bonus Amount
is not paid pursuant to the terms of the Retention Agreements, Parent shall
cause the Surviving Corporation or the CEA Surviving Corporation, as
appropriate, to remit the unpaid balance of the

44



--------------------------------------------------------------------------------



 



Stay Bonus Amount to the Securityholders’ Representative for the benefit of the
Former Securityholders.
ARTICLE V
CONDITIONS TO THE TRANSACTION
     5.1 Conditions to Obligations of Each Party. The respective obligations of
each party to this Agreement to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing Date
of the following conditions:
          (a) HSR Act; No Order. All applicable waiting periods, including all
extensions thereof, under the Hart-Scott-Rodino Antitrust Improvements Act of
1976 (the “HSR Act”) shall have expired or been terminated, and no Governmental
Entity shall have enacted, issued, promulgated, enforced or entered any statute,
rule, regulation, executive order, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and which has the effect
of making the Merger illegal or otherwise prohibiting consummation of the
Merger, substantially on the terms contemplated by this Agreement.
          (b) Certificates of Merger. The Certificate of Merger and CEA
Certificate of Merger shall each have been accepted by the Delaware Secretary of
State.
     5.2 Additional Conditions to Obligations of Company and CEA. The
obligations of the Company and CEA to consummate and effect the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company and CEA:
          (a) Representations and Warranties. Each representation and warranty
of Parent, Merger Sub and CEA Merger Sub contained in this Agreement that is
qualified as to materiality shall have been true and correct (i) as of the date
of this Agreement and (ii) on and as of the Closing Date with the same force and
effect as if made on the Closing Date, without giving effect to any supplement
to the Parent Disclosure Schedule. Each representation and warranty of Parent,
Merger Sub and CEA Merger Sub contained in this Agreement that is not qualified
as to materiality shall have been true and correct (i) in all material respects
as of the date of this Agreement and (ii) in all material respects on and as of
the Closing Date with the same force and effect as if made on the Closing Date,
without giving effect to any supplement to the Parent Disclosure Schedule. The
Company shall have received a certificate with respect to the foregoing signed
on behalf of Parent by an authorized officer of Parent (“Parent Closing
Certificate”).
          (b) Agreements and Covenants. Parent, Merger Sub and CEA Merger Sub
each shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing Date.
          (c) No Litigation. No order shall have been entered to (i) prevent
consummation of any of the transactions contemplated by this Agreement, or
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation.

45



--------------------------------------------------------------------------------



 



          (d) Other Deliveries. At or prior to Closing, Parent, Merger Sub and
CEA Merger Sub each shall have delivered to the Company (i) copies of
resolutions and actions taken by Parent’s, Merger Sub’s and CEA Merger Sub’s
board of directors and/or stockholders, as applicable, in connection with the
approval of this Agreement and the transactions contemplated hereunder, and
(ii) such other documents or certificates as shall reasonably be required by the
Company and its counsel in order to consummate the transactions contemplated
hereunder.
          (e) Parent’s Performance. Parent shall have delivered the Merger
Consideration required to be paid by Parent at Closing pursuant to Section 1.6.
          (f) Escrow Agreement. Parent and the Escrow Agent shall have executed
and delivered the Escrow Agreement.
     5.3 Additional Conditions to the Obligations of Parent, Merger Sub and CEA
Merger Sub. The obligations of Parent, Merger Sub and CEA Merger Sub each to
consummate and effect the transactions contemplated by this Agreement shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by
Parent:
          (a) Representations and Warranties. Each representation and warranty
of the Company and CEA contained in this Agreement that is qualified as to
materiality shall have been true and correct (i) as of the date of this
Agreement and (ii) on and as of the Closing Date with the same force and effect
as if made on the Closing Date, without giving effect to any supplement to the
Company Disclosure Schedule. Each representation and warranty of the Company and
CEA contained in this Agreement that is not qualified as to materiality shall
have been true and correct (A) in all material respects as of the date of this
Agreement and (B) in all material respects on and as of the Closing Date with
the same force and effect as if made on the Closing Date, without giving effect
to any supplement to the Company Disclosure Schedule. Parent shall have received
a certificate with respect to the foregoing signed on behalf of the Company and
CEA by an authorized officer of the Company and CEA (“Company Closing
Certificate”).
          (b) Agreements and Covenants. The Company and CEA shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by the Company and CEA at or
prior to the Closing Date.
          (c) No Litigation. No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely the
right of Parent to own, operate or control any of the assets and operations of
the Surviving Corporation following the Merger or the CEA Surviving Corporation
following the CEA Merger and no order, judgment, decree, stipulation or
injunction to any such effect shall be in effect.

46



--------------------------------------------------------------------------------



 



          (d) Consents. The Company and CEA shall have obtained all consents,
waivers, permits and approvals set forth on Annex C in form reasonably
acceptable to Parent.
          (e) Material Adverse Effect. No Material Adverse Effect with respect
to the Company or CEA shall have occurred since the date of this Agreement.
          (f) Other Deliveries. At or prior to Closing, the Company and CEA
shall have delivered to Parent: (i) copies of resolutions and actions taken by
the Company’s and CEA’s board of directors and stockholders in connection with
the approval of this Agreement and the transactions contemplated hereunder, and
(ii) such other documents and certificates as shall reasonably be required by
Parent and its counsel in order to consummate the transactions contemplated
hereunder.
          (g) Stockholder Approval. The approval of the Merger by the
stockholders of the Company and the approval of the CEA Merger by the
stockholders of CEA shall have been obtained by the requisite vote under the
laws of the State of Delaware and the Charter Documents, and the Company Written
Consent and the CEA Written Consent, evidencing the Requisite Company
Stockholder Approval and Requisite CEA Stockholder Approval, as applicable, in
accordance with Section 4.8(a), shall be in full force and effect.
          (h) Employment Agreements. Employment Agreements between (i) Emdeon
Business Services LLC and Ulrich Brechbühl in the form attached hereto as
Exhibit D-1, and (ii) Emdeon Business Services LLC and Kirk Reid and Kim
Williams, respectively, in the form attached hereto as Exhibit D-2 (complete
agreements which have been included in the Correspondence), shall have been
executed and delivered.
          (i) Escrow Agreement. Securityholders’ Representative and the Escrow
Agent shall have executed and delivered the Escrow Agreement.
          (j) Restrictive Covenant Agreements. (1) Restrictive covenant
agreements in the form attached here as Exhibit E-1 between Parent and each of
the Persons identified on Annex D as entering into the “Individual” form of
restrictive covenant agreement, and (2) restrictive covenant agreements in the
form attached hereto as Exhibit E-2 between Parent and each of the Persons
identified on Annex D as entering into the “Institutional” form of restrictive
covenant agreement (collectively the agreements referred to in clauses (1) and
(2), the “Restrictive Covenant Agreements”), shall have been executed and
delivered;
          (k) Termination of Certain Agreements. The agreements set forth in
Annex E hereto shall be terminated prior to the Closing without further
obligation on the part of the Company.
          (l) Certificates. The Company and CEA shall have cause to be delivered
the certificate of incorporation of the Company and CEA, certified by the
Secretary of State of Delaware, and a certificate of good standing from the
State of Delaware and Georgia each dated within ten Business Days prior to the
Closing Date and of each other jurisdiction in which the Company and CEA is
qualified to do business, each dated within fourteen Business Days prior to the
date hereof;

47



--------------------------------------------------------------------------------



 



          (m) Pay-Off Letter. The Company and CEA shall have caused to be
delivered pay-off letter(s) executed by General Electrical Capital Corporation
(“GE”) providing for, at Closing, the termination of (i) the Credit Agreement,
dated May 30, 2008, among CEA Holdings, the Company, CEA, and GE, in its
individual capacity and as agent for the several financial institutions party
thereto (the “Credit Agreement”) and (ii) all the other Loan Documents (as
defined in the Credit Agreement), (those documents described in (i) and (ii),
the “GE Debt Financing”), and the termination of all security interests and the
release of all Encumbrances under the GE Debt Financing with respect to the
assets of the Company and CEA (including the authorization of the filing of all
necessary UCC termination statements and other necessary documentation in
connection with the termination of such security interests and the release of
such Encumbrances);
          (n) Resignations. The Company and CEA shall have caused to be
delivered resignations effective as of the Closing of each of the members of the
board of directors and officers of the Company and CEA in their capacity as such
(except to the extent that any such individuals will serve as directors of the
Surviving Corporation or the CEA Surviving Corporation as provided in
Section 1.3(b) hereof), executed by such individuals.
          (o) FIRTPA Certificate. The Company and CEA shall have caused to be
delivered a certificate, in form acceptable to Parent, duly completed pursuant
to Sections 1.897-2(h) and 1.1445-2(c) of the Treasury Regulations, certifying
that the shares of the Company and CEA are not United States real property
interests, along with written authorization of Parent to deliver such form to
the Internal Revenue Service on behalf of the Company and CEA.
          (p) Encumbrances. All Encumbrances (other than Permitted Encumbrances)
on the assets of the Company and CEA must have been released at or prior to
Closing, including the release and termination of each of the UCC financing
statements listed on Annex F.
          (q) IP Assignment Agreements. All of the PACE IP Developers set forth
on Annex G shall have signed IP assignment agreements with CEA in form
reasonably acceptable to Parent.
ARTICLE VI
TERMINATION
     6.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
          (a) by mutual written agreement of Parent and the Company at any time;
          (b) by either Parent or the Company, by written notice to the other
party, if a Governmental Entity shall have issued an order, decree or ruling or
taken any other action, in any case having the effect of permanently
restraining, enjoining or otherwise prohibiting the Merger, which order, decree,
ruling or other action is final and nonappealable;
          (c) by the Company, upon written notice to Parent, (x) upon a material
breach of any representation, warranty, covenant or agreement on the part of
Parent, Merger Sub or CEA Merger Sub set forth in this Agreement, or if any
representation or warranty of Parent, Merger Sub or CEA Merger Sub shall have
become untrue, in either case such that any condition

48



--------------------------------------------------------------------------------



 



to the Company’s closing obligations set forth in Article V would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such breach by Parent,
Merger Sub or CEA Merger Sub is curable by Parent, Merger Sub or CEA Merger Sub
prior to the Closing Date, then the Company may not terminate this Agreement
under this Section 6.1(c) for ten (10) days after delivery of written notice
from the Company to Parent, Merger Sub or CEA Merger Sub of such breach provided
Parent, Merger Sub or CEA Merger Sub continues to exercise commercially
reasonable efforts to cure such breach, or (y) if the satisfaction of any of the
conditions to the Company’s closing obligations set forth in Article V become
impossible, and the Company has not waived such condition in writing on or
before such date, (it being understood that the Company may not terminate this
Agreement pursuant to this Section 6.1(c) if it shall have materially breached
this Agreement or if such breach by Parent (if curable) is cured during such ten
(10) day period);
          (d) by Parent, upon written notice to the Company, (x) upon a material
breach of any representation, warranty, covenant or agreement on the part of the
Company or CEA set forth in this Agreement, or if any representation or warranty
of the Company or CEA shall have become untrue, in either case such that the any
condition to Parent’s closing obligations set forth in Article V would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such breach is curable by
the Company prior to the Closing Date, then Parent may not terminate this
Agreement under this Section 6.1(d) for ten (10) days after delivery of written
notice from Parent to the Company of such breach, provided the Company continues
to exercise commercially reasonable efforts to cure such breach, or (y) if the
satisfaction of any of the conditions to Parent’s closing obligations set forth
in Article V become impossible, and Parent has not waived such condition in
writing on or before such date (it being understood that Parent may not
terminate this Agreement pursuant to this Section 6.1(d) if it shall have
materially breached this Agreement or if such breach by the Company or CEA (if
curable) is cured during such ten (10) day period);
          (e) by either Parent or the Company if the Closing Date shall not have
occurred on or prior to October 15, 2010 (the “Termination Date”) and the
terminating party is not in material breach of this Agreement; provided,
however, that the Termination Date shall be automatically extended through
December 30, 2010 in the event that the failure to consummate the transactions
contemplated hereby is solely due to the non-satisfaction of the condition to
Closing set forth in Section 5.1(a) hereof.
     6.2 Notice of Termination; Effect. Any termination of this Agreement under
Section 6.1 above will be effective immediately upon (or, if the termination is
pursuant to Section 6.1(c) or Section 6.1(d) and the proviso therein is
applicable, ten (10) days after) the delivery of written notice of the
terminating party to the other parties hereto. In the event of the termination
of this Agreement as provided in Section 6.1, this Agreement shall be of no
further force or effect and the Merger shall be abandoned, except for and
subject to the following: (a) Sections 4.4 and 6.2, and Article VIII (General
Provisions) shall survive the termination of this Agreement and (b) if the
Agreement is terminated by either party pursuant to Section 6.1(c) or
Section 6.1(d), then the breaching party shall indemnify the terminating party
for all Damages incurred by the terminating party arising out of any breach by
the breaching party of the terms hereof.

49



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
     7.1 Survival of Representations and Warranties. All representations and
warranties contained in Articles II and III shall survive the Closing, and
neither the Parent Claimants nor the Securityholder Claimants, as applicable,
shall have any right to bring any claim in respect of any breach thereof unless
the Parent Claimants (in the case of any breach of Article II) or the
Securityholder Claimants (in the case of any breach of Article III) have
provided written notice of any such claim on or prior to the date that is
12 months following the date of this Agreement (the “General Survival Date”);
provided, however, that the representations and warranties contained in
Sections 2.1, 2.2, 2.3, 2.12, 3.1, and 3.2 shall remain in full force and effect
indefinitely. All covenants and agreements that by their terms contemplate
performance after the Closing Date shall survive the Closing in accordance with
their terms until sixty (60) days following the expiration of any applicable
statute of limitations.
     7.2 Indemnification by the Former Securityholders. From and after the
Closing, the Former Securityholders (the “Company Indemnifying Parties”) shall
severally (in accordance with Schedule 1.6), and not jointly, indemnify and hold
Parent, Merger Sub and CEA Merger Sub and their respective Affiliates (including
the Surviving Corporation and the CEA Surviving Corporation after the Closing)
and their respective directors, officers, employees, shareholders, members,
partners, agents, successors and assigns (collectively “Parent Claimants” and
individually “Parent Claimant”) harmless against any loss or liability, cost,
damage or expense, including reasonable attorneys’ fees and expenses (and costs
and reasonable attorneys’ fees in respect of any suit to enforce this provision)
(collectively, “Damages”), whether or not involving a third-party claim, that
Parent Claimants incurred by reason of or attributable to:
          (a) the inaccuracy or breach of any representation or warranty of the
Company or CEA contained in (i) Article II of this Agreement or (ii) the Company
Closing Certificate;
          (b) any failure by the Company, CEA or the Securityholders’
Representative to perform or comply with any covenant or obligation of the
Company, CEA or the Securityholders’ Representative, as applicable, contained in
this Agreement;
          (c) (i) any Taxes of the Company or CEA determined in accordance with
Section 4.11 which are unpaid as of the Closing Date (and not otherwise
accounted for in the calculation of the Tax Adjustment Amount or in the
calculation of the Net Working Capital pursuant to Section 1.10) with respect to
taxable periods ending on or before the Closing Date and the portion of any
Straddle Period ending on the Closing Date, (ii) any Taxes arising by reason of
any of the Company or CEA being a member of any “affiliated group” (within the
meaning of Code § 1504(a)) on or prior to the Closing Date, including pursuant
to Treasury Regulations § 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision of state, local or foreign law), and
(iii) 50% of any transfer, sales and use, registration, stamp and similar Taxes
imposed in connection with the Mergers;
          (d) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by any
Person with the

50



--------------------------------------------------------------------------------



 



Company, CEA or any Related Person (or any Person acting on their behalf) in
connection with the transactions contemplated hereby;
          (e) any notice or demand by any stockholder of the Company or CEA, as
applicable, of such stockholder’s intent to exercise appraisal rights under the
DGCL any exercise of appraisal rights by any such stockholder and appraisal
proceedings in connection therewith (including reasonable attorneys’ fees and
expenses in and other costs in connection therewith), and any payments required
to be made by the Surviving Corporation, the CEA Surviving Corporation or any
other Parent Claimant in connection with any such exercise of appraisal rights
(except to the extent that any payment pursuant to this Section 7.2(e)
represents a portion of the Merger Consideration that was otherwise required to
be paid by Parent hereunder);
          (f) that certain Agreement and Plan of Merger by and among the
Company, Chamberlin Edmonds Acquisition Company, CEA, and Galen Management LLC,
as the Securityholders’ Representative, dated May 2, 2008 (the “2008 Merger
Agreement”), or any transactions contemplated thereby or agreements or documents
entered into in connection therewith; and
          (g) the Management Agreement.
          (A) Other than in connection with indemnifying the Parent Claimants
Third Party Claims which seek punitive, consequential, exemplary incidental or
other special-type Damages, the Company Indemnifying Parties shall not be liable
for any punitive, consequential exemplary or Damages. The Company Indemnifying
Parties shall not be required to indemnify a Parent Claimant under clause (a) of
this Section 7.2 unless the aggregate cumulative sum of all amounts for which
indemnity would otherwise be due under clause (a) of this Section 7.2 exceeds
$3,000,000 in which case the Company Indemnifying Parties shall only be
responsible for such excess. In addition, the maximum aggregate liability of the
Company Indemnifying Parties for which indemnification under clause (a) of this
Section 7.2 shall not exceed $15,000,000, which shall be inclusive of the
Indemnity Escrow Amount. The limitations set forth in the immediately two
preceding sentences shall not apply to claims arising from any inaccuracy or
breach of the representations or warranties contained in Sections 2.2, 2.3, and
2.12 or claims based on fraud.
     7.3 Indemnification by Parent. From and after the Closing, Parent shall
indemnify and hold the Former Securityholders, their Affiliates and their
agents, successors and assigns (collectively “Securityholder Claimants” and
individually “Securityholder Claimant”) harmless against any Damages, whether or
not involving a third-party claim, that the Securityholder Claimants incurred by
reason of or attributable to:
          (a) the inaccuracy or breach of any representation or warranty of
Parent, Merger Sub or CEA Merger Sub contained in (i) Article III of this
Agreement or (ii) the Parent Closing Certificate;
          (b) any failure by Parent, Merger Sub, CEA Merger Sub, the Surviving
Corporation, or the CEA Surviving Corporation to perform or comply with any
covenant or obligation of Parent, Merger Sub or the Surviving Corporation
contained in this Agreement; provided, however, that in the case of the
Surviving Corporation and the CEA Surviving

51



--------------------------------------------------------------------------------



 



Corporation, this clause (b) shall only be applicable to covenants or
obligations to be performed by the Surviving Corporation and the CEA Surviving
Corporation at or after the Effective Time; and
          (c) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by any
Person with Parent (or any Person acting on its behalf) in connection with the
transactions contemplated hereby.
          (A) Other than in connection with indemnifying the Securityholder
Claimants from third party claims (“Third Party Claims”) which seek punitive,
consequential, exemplary incidental or other special-type Damages, the Parent
shall not be liable for any punitive, consequential or exemplary Damages. Parent
shall not be required to indemnify a Securityholder Claimant under clause (a) of
this Section 7.3 unless the aggregate cumulative sum of all amounts for which
indemnity would otherwise be due under clause (a) of this Section 7.3 exceeds
$3,000,000, in which case Parent shall only be responsible for such excess. In
addition, Parent’s aggregate maximum liability for indemnification under clause
(a) of this Section 7.3 shall not exceed $15,000,000. The limitations set forth
in the immediately two preceding sentences shall not apply to claims arising
from any inaccuracy or breach of the representations or warranties contained in
Sections 3.2 or claims based on fraud.
     7.4 Terms and Conditions of Indemnification. The respective obligations and
liabilities of the Company, Former Securityholders and Parent to indemnify
pursuant to this Article VII shall be subject to the following terms and
conditions:
          (a) The party seeking indemnification (the “Claimant”) must give the
other party or parties, as the case may be (the “Indemnitor”), prompt written
notice of any such Claim. The Claimant’s failure to give prompt notice, however,
shall not serve to eliminate or limit the Claimant’s right to indemnification
hereunder except to the extent such failure prejudices the rights of the
Indemnitor.
          (b) The respective obligations and liabilities of the Company, the
Former Securityholders and Parent to indemnify pursuant to this Article VII in
respect of any Claim by a third party shall be subject to the following
additional terms and conditions:
               (i) The Indemnitor shall have the right to undertake, by counsel
or other representatives of its own choosing reasonably satisfactory to
Claimant, the defense, compromise, and settlement of such Claim (unless Claimant
reasonably determines that a third-party claim may adversely affect it or its
Affiliates in any material respect other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement).
               (ii) If the Indemnitor elects not to undertake such defense, or
within twenty days after notice of any such Claim from the Claimant shall fail
to defend, the Claimant shall have the right to undertake the defense,
compromise or settlement of such Claim, by counsel or other representatives of
its own choosing, on behalf of and for the account and risk of the Indemnitor.
               (iii) Notwithstanding anything in this Section 7.4 to the
contrary, (A) the Indemnitor shall not, without the Claimant’s written consent,
settle or compromise any claim

52



--------------------------------------------------------------------------------



 



or consent to entry of any judgment unless (x) such compromise or settlement
includes as an unconditional term thereof the giving by the claiming party or
the plaintiff to the Claimant and its Affiliates of a release from all liability
in respect of such claim and such compromise or settlement does not otherwise
require Claimant or its Affiliates to pay any monetary damages, and (y) there is
no finding or admission of any violation of any Legal Requirement or any
violation of the rights of any Person by Claimant or its Affiliates, and (B) if
the Indemnitor undertakes defense of any claim, the Claimant by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the Indemnitor and its counsel or other
representatives concerning such claim and the Indemnitor and the Claimant and
their respective counsel or other representatives shall cooperate and keep
Claimant informed with respect to such claim, subject to the execution and
delivery of a mutually satisfactory joint defense agreement.
          (c) With respect to an indemnity notice that is delivered by a Parent
Claimant, upon final resolution or acceptance of the amount of damages subject
to such indemnity notice (an “Undisputed Amount”), the Escrow Agent upon receipt
of joint instructions from Parent and the Securityholders’ Representative will
disburse the amount of such Undisputed Amount to Parent (subject, however, to a
maximum payment equal to the remaining balance of the Indemnity Escrow Amount),
upon the terms and conditions set forth in the Escrow Agreement. If the amount
of such Undisputed Amount exceeds the remaining balance in the Indemnity Escrow
Amount or the Indemnity Escrow Amount has been released in accordance with the
terms of the Escrow Agreement, then, Parent shall have the right to exercise its
other rights and remedies hereunder subject to the limitations contained in this
Agreement; provided, further that each Former Securityholders’ percentage of
such Undisputed Amount shall not exceed the percentage of Merger Consideration
to which such Former Securityholder is directly or indirectly entitled as
computed pursuant to Schedule 1.6.
          (d) With respect to an indemnity notice that is delivered by the
Securityholders’ Representative, upon final resolution or acceptance of the
amount of Damages subject to such indemnity notice, Parent shall promptly pay
the amount of such Damages to the Securityholders’ Representative (and the
Securityholders’ Representative shall promptly distribute such amount to the
Former Securityholders in the same proportion as the distributions to the Former
Securityholders of the Merger Consideration).
          (e) Parent and the Securityholders’ Representative shall provide joint
written instructions to the Escrow Agent regarding the release of the Indemnity
Escrow Amount within five (5) Business Days of the final resolution or
acceptance of an Undisputed Amount.
     7.5 Indemnification Payments Constitute Adjustments of Merger
Consideration. Any indemnification payment hereunder shall constitute an
adjustment of the Merger Consideration for Tax purposes, and no party hereto
shall take a position inconsistent therewith.
     7.6 No Double Recovery. Notwithstanding anything in this Agreement to the
contrary, no Party shall be entitled to indemnification under any provision of
this Agreement for any amount to the extent such Party or its Affiliates or
Representatives have been indemnified or reimbursed by, or received an offset
benefit actually exercised in respect of, any Former Securityholder, insurance
company or other third party (net of any applicable deductibles or

53



--------------------------------------------------------------------------------



 



similar costs or payments and costs of recovery or collection thereof). In
addition, if at any time following the payment of an indemnification obligation,
the Claimant receives insurance proceeds or other third party recoveries
(including offset rights actually exercised or Tax benefits actually realized)
in respect of the related Damages, the value of any such amount will promptly be
repaid by Claimant to the Indemnitor (net of any applicable deductibles or
similar costs or payments and costs of recovery or collection thereof).
     7.7 Exclusivity. After the Closing, the indemnities set forth in this
Article VII will be the exclusive remedies of the Parent Claimants and Seller
Claimants for any misrepresentation, breach of warranty or nonfulfillment or
failure to be performed of any covenant or agreement contained in this
Agreement, and the Parties will not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof, all of which the Parties hereto hereby waive,
provided, however, that the limitations herein will not limit or restrict
(i) any right to recovery for fraud, or (ii) any Person who is a party to the
Employment Agreements, the Restrictive Covenant Agreements, the Letters of
Transmittal or the Release and Agreements to obtain Damages or any other legal
or equitable relief from any other Person who is a party to any such agreement
in connection with the breach of such agreement by such other Person pursuant to
the terms thereof.
     7.8 No Double Materiality. For purposes of calculating the amount of
Damages to which the Parent Claimants and Securityholder Claimants are entitled
under this Article VII (but not for purposes of determining whether a
representation or warranty has been breached), the terms “material,”
“materiality,” and “material adverse effect” will be disregarded.
ARTICLE VIII
GENERAL PROVISIONS
     8.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given or made (a) when delivered personally (by
courier service or otherwise), (b) when sent via telecopy (receipt confirmed) or
(c) when actually received if sent by other commercial delivery service, to the
parties at the following addresses or telecopy numbers (or at such other address
or telecopy numbers for a party as shall be specified by like notice):
     if to Parent, to:
Medifax-EDI Holding Company
3055 Lebanon Pike, Suite 1000
Nashville, Tennessee 37214
Attention: Gregory T. Stevens
Telephone: (615) 932-3240
Facsimile: (615) 340-6153

54



--------------------------------------------------------------------------------



 



     with a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention:  Howard H. Lamar III
Kevin H. Douglas
Telephone:(615) 742-6209
                  (615) 742-7767
Facsimile: (615) 742-2709
                  (615) 742-0454
     if to the Company to:
Chamberlin Edmonds Holdings, Inc.
14 Piedmont Center NE
3535 Piedmont Road
Suite 500
Atlanta, GA 30305
Attention: Elizabeth A. McGown Esq.
Telephone: (404) 279-5101
Facsimile: (404) 965-9150
     with a copy to:
Bryan Cave LLP
1201 West Peachtree Street
Fourteenth Floor
Atlanta, GA 30309
Attention: Todd Wade
Telephone: (404) 572-6694
Facsimile: (404) 572-6999
     if to Securityholders’ Representative to:
CEA Rep, LLC
c/o Taylor Cole
Charterhouse Group, Inc.
535 Madison Avenue, 28th Floor
New York, NY 10022
Telephone: (212) 584-3200
Facsimile: (212) 750-9704

55



--------------------------------------------------------------------------------



 



     with a copy to:
Bryan Cave LLP
1201 West Peachtree Street
Fourteenth Floor
Atlanta, GA 30309
Attention: Todd Wade
Telephone: (404) 572-6694
Facsimile: (404) 572-6999
     8.2 Interpretation. When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated. When a reference is made in this Agreement
to Sections or subsections, such reference shall be to a Section or subsection
of this Agreement. Unless otherwise indicated the words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation” unless preceded by a negative predicate. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all direct and
indirect subsidiaries of such entity. The words “herein” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and to any certificates
delivered pursuant hereto. The headings contained in this Agreement are for
reference purposes only and shall not modify define, limit, expand or otherwise
affect in any way the meaning or interpretation of this Agreement. The use of
any gender herein shall be deemed to be or include the other genders and the use
of the singular herein shall be deemed to be or include the plural (and vice
versa), wherever appropriate. Reference to the subsidiaries of an entity shall
be deemed to include all direct and indirect subsidiaries of such entity. For
purposes of this Agreement, the following terms will have the following
definitions:
          “2008 Merger Agreement” has the meaning set forth in Section 7.2(f).
          “2008 Merger Agreement Refund Claim” has the meaning set forth in
Section 4.13.
          “Acquisition Proposal” means any proposal or offer (i) relating to a
merger, reorganization, consolidation sale of substantial assets, tender offer,
exchange offer, recapitalization, joint venture, share exchange or other
business combination involving the Company or CEA, (ii) for the issuance by the
Company or CEA of 40% or more of its equity securities in one transaction or a
series of transactions or (iii) to acquire in any manner, Directly or Indirectly
in one transaction or a series of transactions, 40% or more of the capital stock
or Assets and Properties of the Company or CEA, in each case other than the
transactions contemplated by this Agreement.
          “Action or Proceeding” means any claim, action, suit, litigation,
proceeding, investigation, mediation, arbitration or Governmental Entity
investigation or audit.

56



--------------------------------------------------------------------------------



 



          “Adjustment Effective Time” has the meaning set forth in
Section 1.10(b).
          “Affiliate” means, as applied to any Person, any other Person Directly
or Indirectly controlling, controlled by or under direct or indirect common
control with, such Person. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, Directly
or Indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
          “Aggregate Escrow Amount” has the meaning set forth in Section 1.9(a).
          “Agreement” has the meaning set forth in the Preamble.
          “Americans with Disabilities Act” means Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq.
          “Ancillary Agreements” means, collectively, the Escrow Agreement, the
Confidentiality Agreement and all other agreements to be entered into in
connection with the transactions contemplated by this Agreement.
          “applicable taxes and withholding” has the meaning set forth in
Section 1.6(a)(vi).
          “Assets and Properties” of any Person means all assets and properties
of every kind, nature, character and description (whether real, personal or
mixed, whether tangible or intangible, whether absolute, accrued, contingent,
fixed or otherwise and wherever situated), including the goodwill related
thereto, operated, owned, leased or licensed by such Person, including
Investment Assets, accounts and notes receivable, chattel paper, documents,
instruments, licenses, Contracts, general intangibles, real estate, equipment,
inventory, goods and Intellectual Property.
          “Audited Financial Statements” has the meaning set forth in
Section 2.7(a).
          “Business Contracts” means all Contracts (other than the Real Property
Leases and the Personal Property Leases) to which the Company or CEA is a party
and which are used or held for use by the Company or CEA primarily in, or
necessary for the conduct of the business either of the Company or CEA,
including purchase orders and Contracts related to customers.
          “Business Days” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are required or authorized by law
to be closed.
          “Business Licenses” means all Licenses, (including applications
therefore), which are used or held for use either by the Company or CEA in
connection with or are necessary for the conduct of the business of either the
Company or CEA.
          “Capital Lease Amount” means the aggregate amount outstanding under
all capital leases of the Company and CEA.

57



--------------------------------------------------------------------------------



 



          “Cash and Cash Equivalents” means, with respect to the Company and CEA
taken as a whole, all cash and cash equivalents, repayable on demand and freely
remittable as of the Adjustment Effective Time. For avoidance of doubt, Cash and
Cash Equivalents shall: (i) be increased by all checks and drafts deposited for
the account of the Company or CEA as of the Adjustment Effective Time to the
extent such checks and/or drafts have not been credited by the Company’s or
CEA’s bank and (ii) be decreased by all checks and drafts issued by the Company
or CEA as the Adjustment Effective Time to the extent such checks and drafts
have not cleared as of the Adjustment Effective Time.
          “Cash Per Fully-Diluted CEA Share” has the meaning set forth in
Section 1.6(a)(v).
          “CEA” has the meaning set forth in the Preamble.
          “CEA Certificate of Merger” has the meaning set forth in
Section 1.2(b).
          “CEA Closing” has the meaning set forth in Section 1.2(b).
          “CEA Closing Date” has the meaning set forth in Section 1.2(b).
          “CEA Closing Payment Amounts” has the meaning set forth in
Section 1.6(a)(ii).
          “CEA Common Stock” has the meaning set forth in the Recitals.
          “CEA Effective Time” has the meaning set forth in Section 1.2(b).
          “CEA Holdings” has the meaning set forth in the Recitals.
          “CEA Merger” has the meaning set forth in the Recitals.
          “CEA Merger Sub” has the meaning set forth in the Preamble.
          “CEA Options” has the meaning set forth in Section 1.5(b)(iii).
          “CEA Shares” has the meaning set forth in Section 1.5(b)(i).
          “CEA Stock Merger Consideration” has the meaning set forth in Section
1.6(a)(v).
          “CEA Related Person” has the meaning set forth in Section 2.20.
          “CEA Surviving Corporation” has the meaning set forth in
Section 1.1(b).
          “CEA Surviving Corporation Common Shares” has the meaning set forth in
Section 1.5(b)(ii).
          “CEA Written Consent” has the meaning set forth in Section 4.8(a).
          “CERCLA” has the meaning set forth below, under “Environmental Law.”

58



--------------------------------------------------------------------------------



 



          “Certificate” has the meaning set forth in Section 1.6(b)(i).
          “Certificate of Merger” has the meaning set forth in Section 1.2(a).
          “Change in Tax Accounting Method Amount” means an amount equal to
$776,262, determined as follows: $2,723,727 multiplied by 75% multiplied by 38%,
.
          “Charter Document” has the meaning set forth in Section 2.1(a).
          “Claimant” has the meaning set forth in Section 7.4(a).
          “Closing” has the meaning set forth in Section 1.2(b).
          “Closing Balance Sheet” has the meaning set forth in
Section 1.10(e)(i).
          “Closing Date” has the meaning set forth in Section 1.2(b).
          “Closing Indebtedness Amount” has the meaning set forth in
Section 1.4.
          “Closing Net Working Capital” has the meaning set forth in
Section 1.10(d).
          “Closing Third Party Fees” has the meaning set forth in
Section 1.6(a)(ii).
          “COBRA” has the meaning set forth in Section 2.13(e).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company” has the meaning set forth in the Preamble.
          “Company Closing Certificate” has the meaning set forth in
Section 5.3(a).
          “Company Common Stock” has the meaning set forth in the Recitals.
          “Company Disclosure Schedule” has the meaning set forth in the
Preamble to Article II.
          “Company Indemnifying Parties” has the meaning set forth in
Section 7.2.
          “Company Intellectual Property” means all Intellectual Property that
is owned by (or purported to be owned by), or licensed to the Company and/or CEA
and that is used or held for use in, or material to the conduct of, the business
of the Company and/or CEA.
          “Company-Owned Intellectual Property” means any Intellectual Property
that is owned by (or purported to be owned by), or exclusively licensed to, the
Company and/or CEA, including all Software and Software programs developed by or
exclusively licensed to the Company and/or CEA (specifically excluding any
off-the-shelf or shrink-wrap software or firmware incorporated into third-party
hardware products).
          “Company Plans” has the meaning set forth in Section 2.13(a).

59



--------------------------------------------------------------------------------



 



          “Company Related Person” has the meaning set forth in Section 2.20.
          “Company Shares” has the meaning set forth in Section 1.5(a)(i).
          “Company Stock Merger Consideration” has the meaning set forth in
Section 1.6(a)(iv).
          “Company Written Consent” has the meaning set forth in Section 4.8(a).
          “Confidentiality Agreement” means that Confidentiality Agreement,
dated May 25, 2010, by and between CEA and Emdeon Inc.
          “Continuing Employees” has the meaning set forth in Section 4.9(a).
          “Contract” means any agreement, lease, license, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract or
arrangement (whether written or oral) setting forth a legal obligation or right
of a party thereto with respect to the subject matter thereof (including all
amendments, supplements thereto, restatements thereof and consents, waivers and
notices thereunder which affect the rights and/or obligations of any of the
parties thereto).
          “Copyrights” has the meaning set forth below, under “Intellectual
Property”.
          “Correspondence” has the meaning set forth in Section 2.2(b).
          “Credit Agreement” has the meaning set forth in Section 5.3(m).
          “Damages” has the meaning set forth in Section 7.2.
          “DGCL” has the meaning set forth in the Recitals.
          “Directly or Indirectly” means as an individual, partner, shareholder,
member, creditor, director, officer, principal, agent, Employee, trustee,
consultant, advisor or in any other relationship or capacity.
          “Disclosure Schedule” has the meaning set forth in Section 4.6.
          “Dissenter” has the meaning set forth in Section 1.8(a).
          “Dissenting Shares” has the meaning set forth in Section 1.8(b).
          “DOJ” has the meaning set forth in Section 4.2(a).
          “DOL” means the United States Department of Labor.
          “Domain Name” has the meaning set forth below, under “Intellectual
Property”.
          “Effective Time” has the meaning set forth in Section 1.2(a).

60



--------------------------------------------------------------------------------



 



          “Employee” means any current, former or rehired employee, officer or
director of the Company or CEA.
          “Encumbrance” means any mortgage, pledge, security interest, lien,
charge, hypothecation, security agreement, right of first refusal or other
encumbrance, of any kind under any agreement, arrangement, commitment or
understanding, whether written or oral, or any conditional sale Contract, title
retention Contract or other Contract to give any of the foregoing.
          “Environment” means any surface or subsurface physical medium or
natural resource, including, air, land, soil, surface waters, ground waters,
stream and river sediments.
          “Environmental Laws” means any Law or rule of common law (including,
without limitation, nuisance and trespass claims) of any Governmental Entity,
relating to human health, safety, any Hazardous Material, natural resources or
the environment (including, without limitation, ground, air, water or noise
pollution or contamination, and underground or above-ground storage tanks), and
shall include, without limitation, the Solid Waste Disposal Act, 42 U.S.C. §
6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq. (“CERCLA”), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., and their state equivalents
or analogs, and any other state or federal environmental statutes, and all
rules, regulations, orders and decrees now or hereafter promulgated under any of
the foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.
          “Environmental Liabilities” means any claims, judgments, damages,
losses, penalties, fines, liabilities, encumbrances, liens, violations, costs
and expenses (including attorneys’ and consultants’ fees) of investigation,
assessment, remediation or defense of any matter relating to the Environment of
whatever kind or nature by any Person or Governmental Entity, which are incurred
as a result of (A) the existence of Hazardous Materials in, on, under, at or
emanating from any leased real property, (B) the transportation, treatment,
storage or disposal of Hazardous Materials, or (C) the violation of any
Environmental Laws.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.
          “ERISA Affiliate” has the meaning set forth in Section 2.13(c).
          “Escrow Account” has the meaning set forth in Section 1.9(b).
          “Escrow Agent” has the meaning set forth in Section 1.9(b).
          “Escrow Agreement” has the meaning set forth in Section 1.9(b).
          “Estimated Balance Sheet Amount” has the meaning set forth in
Section 1.10(b).
          “Estimated Capital Lease Amount” has the meaning set forth in
Section 1.10(b).

61



--------------------------------------------------------------------------------



 



          “Estimated Closing Balance Sheet” has the meaning set forth in Section
1.10(a)(ii).
          “Estimated Stay Bonus Amount” has the meaning set forth in
Section 1.10(b).
          “Financial Reporting Controls” means any internal controls over
financial reporting sufficient to provide reasonable assurances in all material
respects (i) that transactions are recorded as necessary (a) to permit
preparation of financial statements in conformity with GAAP (subject to
adjustments consistent with past practice) and (b) to maintain accountability of
assets and (ii) that transactions are executed, and access to assets is
permitted, in accordance with management’s general or specific authorizations.
          “Financial Statements” has the meaning set forth in Section 2.7(a).
          “Former Securityholders” means the holders of units or other equity
interest in CEA Holdings, Company Shares, CEA Shares (other than the Company)
and CEA Options.
          “Former Securityholders’ Escrow Amount” has the meaning set forth in
Section 1.9(a).
          “Former Securityholders’ Escrow Account” has the meaning set forth in
Section 1.9(b).
          “FTC” has the meaning set forth in Section 4.2(a).
          “Funds Flow Statement” has the meaning set forth in Section 1.6.
          “GAAP” means accounting principles generally accepted in the United
States of America, consistently applied throughout the specified period and in
the preceding comparable periods.
          “GE” has the meaning set forth in Section 5.3(m).
          “GE Debt Financing” has the meaning set forth in Section 5.3(m).
          “General Survival Date” has the meaning set forth in Section 7.1.
          “Governmental Entity” means any United States federal, state or local
and any foreign governmental, regulatory or administrative authority, agency,
commission, legislature, department, bureau, court, tribunal or arbitral body;
provided, however, for purposes of this Agreement, Governmental Entity shall not
include any hospital, healthcare system or other direct healthcare provider.
          “Hazardous Material” means any material or substance, whether solid,
liquid or gaseous: (i) which is listed, regulated or defined as a “hazardous
substance,” “hazardous waste,” “hazardous material,” “regulated substance,”
“toxic substance,” “contaminant,” “pollutant” or “solid waste,” or otherwise
classified or regulated as hazardous or toxic, in or pursuant to any
Environmental Law, or for which a Person may be subject to liability under any
Environmental

62



--------------------------------------------------------------------------------



 



Law; (ii) which is or contains asbestos, lead-based paint, radon, any
polychlorinated biphenyl, polybrominated biphenyl ether, urea formaldehyde foam
insulation, explosive or radioactive material, motor fuel, or petroleum
(including, without limitation, petroleum products, by-products, constituents or
other petroleum hydrocarbons), fungi, bacterial or viral matter which reproduces
through the release of spores or the splitting of cells or other means,
(including without limitation, mold, toxic or mycotoxin spores); or (iii) which
causes a contamination or nuisance on, in, at, under, around or affecting any
property or a hazard, or threat of the same, to public health, human health or
the environment.
          “HIPAA” has the meaning set forth in Section 2.21(c).
          “HITECH Act” has the meaning set forth in Section 2.21(c).
          “HSR Act” has the meaning set forth in Section 5.1(a).
          “Indebtedness” means (i) all obligations for borrowed money or with
respect to deposits or advances of any kind, (ii) all obligations evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations upon
which interest is customarily paid, (iv) all obligations for purchase money
financing, including obligations under conditional sale or other title retention
agreements or issued or assumed in respect of deferred purchase price, relating
to assets purchased by the Company, (v) all guarantees of any obligation of the
type described in the clauses hereof of any other Person, (vi) all interest rate
protection, foreign currency exchange or other interest or exchange rate hedging
agreements, (vii) Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise to be secured
by) any Encumbrances on property owned or acquired by such Person (viii) accrued
interest on any of the foregoing, and (ix) all obligations as an account party
in respect of letters of credit and bankers’ acceptances, in the case of each
clause above, as of such date and shall exclude accounts payable incurred in the
ordinary course of business.
          “Indemnitor” has the meaning set forth in Section 7.4(a).
          “Indemnity Escrow Amount” has the meaning set forth in Section 1.9(a).
          “Independent Auditor” has the meaning set forth in
Section 1.10(d)(ii).
          “Information Statement” has the meaning set forth in Section 4.8(b).
          “Intellectual Property” means any or all of the following and all
rights, arising out of or associated therewith, United States, international and
foreign: (a) patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof (collectively, “Patents”); (b) all confidential and proprietary
information, including without limitation confidential information that consists
of inventions (whether patentable or not), invention disclosures, improvements,
mask works, trade secrets, know-how, technology, technical data, concepts,
ideas, processes and techniques, supplier lists, and customer lists, and all
documentation relating to any of the foregoing throughout the world (“Trade
Secrets”); (c) all works of authorship (whether copyrightable or not), all
copyrights, copyright registrations and applications therefor, and all other
rights corresponding thereto throughout the world (“Copyrights”); (d) all
industrial designs and any registrations and

63



--------------------------------------------------------------------------------



 



applications therefor throughout the world; (e) all internet uniform resource
locators, domain names (“Domain Names”); (f) trade names, logos, slogans,
designs, trade dress, common law trademarks, service marks, and any
registrations and applications therefor throughout the world (collectively,
“Trademarks”); (g) all software, including without limitation computer programs,
operating systems, applications, firmware, software tools, databases, data
collections and documentation related thereto (“Software”); and (h) any similar
or equivalent rights to any of the foregoing anywhere in the world.
          “Investment Assets” means all stocks, securities (including rights to
purchase and securities convertible into or exchangeable for other securities),
interests in joint ventures and general and limited partnerships, and other
investment or portfolio assets owned of record or beneficially by the Company
(other than trade receivables generated in the ordinary course of business of
the Company).
          “IP Licenses” has the meaning set forth in Section 2.10(f).
          “IRS” means the United Stated Internal Revenue Service.
          “Knowledge” (including any derivation thereof such as “known” or
“knowing”) means the knowledge of (i) George Lazenby, Bob Newport, or Greg
Stevens and, in the case of Parent’s knowledge and (ii) Ulrich Brechbuhl, Brian
Sadler, Kirk Reid or Elizabeth McGown, in the case of the Company’s knowledge
and in the case of any of the foregoing, the knowledge that such Person or
Persons would have obtained of the matter represented after reasonable inquiry.
Any reference to “Knowledge of the Company” (including any similar derivation
thereof) simultaneously refers to and incorporates the Knowledge of CEA.
          “Law” means any U.S. federal, state, or local, and any foreign,
statute, law, ordinance, regulation, rule, code, order, judgment, decree, or
other requirement or rule of law, as in effect from time to time, including the
Foreign Corrupt Practices Act.
          “Letter of Transmittal” has the meaning set forth in
Section 1.6(b)(i).
          “Liability” and “Liabilities” means any Indebtedness, obligation or
other liability of a Person (whether absolute, accrued, contingent, fixed or
otherwise, matured or unmatured, determined or undetermined, or whether due or
to become due).
          “License” means any license, permit, certificate of authority,
authorization, approval, registration, franchise and similar consent granted or
issued by any Governmental Entity.
          “Management Agreement” means that certain Consulting, Advisory and
Management Agreement, dated May 30, 2008, among CEA, Charterhouse Group, Inc.,
Highland Partners L.P., MTS Health Investor II, L.P., Bluefin Partners LLC,
Ulrich Brechbuhl, Brian Sadler and Kirk Reid.
          “Material Adverse Effect” means any change, event, circumstance,
conditions, occurrences, developments or effects, individually or when
aggregated with other changes,

64



--------------------------------------------------------------------------------



 



events, circumstances, conditions, occurrences, developments or effects, that is
materially adverse to the business, properties, assets, liabilities, condition
(financial or otherwise) or results of operations or net worth of the Company
and CEA, taken as a whole, it being understood that none of the following alone
or in combination shall be deemed, in and of itself, to constitute a Material
Adverse Effect:
               (i) changes in GAAP or applicable Laws after the date hereof;
               (ii) changes, events, circumstances, conditions, occurrences,
developments or effects resulting from the announcement of the execution of this
Agreement; provided such announcement is made in compliance with the terms of
this Agreement or not by CEA or its Affiliates (including the employees or
agents thereof);
               (iii) any act of terrorism or war (whether or not declared);
               (iv) any worldwide, national or local economic conditions,
provided such changes do not have a disproportionate effect on the Company or
CEA as compared to other similarly sized businesses in the same industry of the
Company or CEA; or
               (v) regulatory or economic changes or occurrences affecting the
industry in which the Company and CEA operates, provided CEA and the Company are
not disproportionately affected thereby relative to other companies (taking into
account the size of such companies) in such industry.
          “Material Contract” has the meaning set forth in Section 2.18(b).
          “Merger” has the meaning set forth in the Recitals.
          “Merger Closing” has the meaning set forth in Section 1.2(a).
          “Merger Closing Date” has the meaning set forth in Section 1.2(a).
          “Merger Consideration” has the meaning set forth in Section 1.4.
          “Merger Sub” has the meaning set forth in the Preamble.
          “Net Working Capital” means:
          (i) the current assets of the Company and CEA, excluding the following
category of current assets of the Company and CEA (with line item references, as
applicable, consistent with that included in the balance sheet included in the
Audited Financial Statements):
               (a) income tax receivable (the “Tax Receivable”), and any other
current tax asset;
               (b) solely for purposes of Section 1.10(b) and the Estimated
Closing Balance Sheet, all Cash and Cash Equivalents;
               (c) amounts due from related parties; and

65



--------------------------------------------------------------------------------



 



  (d)   deferred financing costs;

          less
          (ii) the current liabilities of the Company and CEA, excluding the
following categories of current liabilities of the Company and CEA (with line
item references, as applicable, consistent with that included in the balance
sheet included in the Audited Financial Statements).

  (a)   income taxes payable (the “Tax Payable”);     (b)   the current portion
of any Capital Lease Amount;     (c)   the amount, if any, of the Stay Bonus
Amount included in Accrued Expenses;     (d)   the amount, if any, of the
Closing Indebtedness Amount included in notes payable;     (e)   amounts due
pursuant to the 2008 Merger Agreement Refund Claim;     (f)   deferred tax
liability;     (g)   accrued interest; and     (h)   accrued management fees
pursuant to the Management Agreement.

          “Order” means any writ, judgment, decree, notice, ruling, opinion,
stipulation, determination, injunction or similar order or award of any
arbitrator, mediator or Governmental Entity (in each such case whether
preliminary or final).
          “Option Merger Consideration” has the meaning set forth in
Section 1.6(a)(vi).
          “PACE” means (i) the PACE technology platform, including all modules,
applications, and documentation associated therewith, (ii) the PACESetter
software, (iii) CEA’s electronic data interchange, and (iv) all improvements,
new versions, updates, revisions, modifications, translations, abridgements,
condensations, expansions, or any other work using, incorporating, adding to, or
based on the foregoing.
          “PACE IP Developers” has the meaning set forth in Section 2.10(b).
          “Parent” has the meaning set forth in the Preamble.
          “Parent Claimant” and “Parent Claimants” have the meanings ascribed to
them in Section 7.2.
          “Parent Closing Certificate” has the meaning set forth in
Section 5.2(a).

66



--------------------------------------------------------------------------------



 



          “Parent Disclosure Schedule” has the meaning set forth in the Preamble
to Article III.
          “Patents” has the meaning set forth above, under “Intellectual
Property.”
          “Paying Agent” has the meaning set forth in Section 1.6(c).
          “Permitted Encumbrance” means (i) any Encumbrance for Taxes not yet
due or delinquent or being contested in good faith by appropriate proceedings;
or (ii) any statutory Encumbrance arising in the ordinary course of business by
operation of Law with respect to a Liability that is not yet due and payable and
does not materially impair the value of the property subject to such Encumbrance
or the use of such property in the conduct of the Company’s or CEA’s business.
          “Personal Property Leases” means (i) the leases or subleases of
tangible personal property described in Section 2.6(b) of the Company Disclosure
Schedule as to which the Company or CEA is the lessor or sublessor, and (ii) the
leases of tangible personal property described in Section 2.6(b) of the Company
Disclosure Schedule as to which the Company or CEA is the lessee or sublessee,
together with any options to purchase the underlying property.
          “Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
          “Principal Equityholders” has the meaning set forth in
Section 1.6(b)(i).
          “Release and Agreement” has the meaning set forth in
Section 1.6(b)(i).
          “Privacy Regulations” has the meaning set forth in Section 2.21(c).
          “Real Property Leases” means (i) the leases and subleases of real
property with respect to the Company’s or CEA’s facilities which are described
in Section 2.6(b) of the Company Disclosure Schedule as to which the Company or
CEA is the lessor or sublessor, and (ii) the leases and subleases of real
property described in Section 2.6(b) of the Company Disclosure Schedule as to
which the Company or CEA is the lessee or sublessee, together with any options
to purchase the underlying property and leasehold improvements thereon, and in
each case all other rights, subleases, licenses, permits and profits appurtenant
to or related to such leases and subleases.
          “Release” means any past or present release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, depositing, escaping,
injecting, leaching, dispersing, seeping, migrating, filtering, dumping,
disposing, injecting or other releasing into the indoor or outdoor environment
(including, without limitation, ambient air, surface water, groundwater, and
surface or subsurface strata) or into or out of any property, whether
intentional or unintentional, including, without limitation, the movement of
Hazardous Material on, in, under, above, about, through or into the air, soil,
surface water, or groundwater.

67



--------------------------------------------------------------------------------



 



          “Requisite CEA Stockholder Approval” has the meaning set forth in
Section 4.8(a).
          “Requisite Company Stockholder Approval” has the meaning set forth in
Section 4.8(a).
          “Retention Agreements” has the meaning set forth below under “Stay
Bonus Amount.”
          “Sample Balance Sheet” has the meaning set forth in Section 1.10(a).
          “SARA” has the meaning set forth above, under “Environmental Laws.”
          “Schedule of Adjustments” has the meaning set forth in
Section 1.10(d)(i).
          “Security Regulations” has the meaning set forth in Section 2.21(c).
          “Securityholder Claimant” and “Securityholder Claimants” have the
meanings ascribed to them in Section 7.3.
          “Securityholders’ Representative” has the meanings set forth in the
Preamble.
          “Section 1.10(b) Adjustment Amounts” has the meaning set forth in
Section 1.10(b).
          “Section 1.10(c) Adjustment Amounts” has the meaning set forth in
Section 1.10(c).
          “Software” has the meaning set forth above, under “Intellectual
Property.”
          “Stay Bonus Amount” means the aggregate amount outstanding under all
stay bonus agreements of the Company and CEA entered into on or prior to the
Closing as referenced in Section 2.8(c)(ii) of the Company Disclosure Schedule
(the “Retention Agreements”).
          “Straddle Period” has the meaning set forth in Section 4.11(a).
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited partnership, limited liability company, limited liability
partnership, joint venture or other legal entity, a majority of the stock or
other equity interests or voting power of which is owned, Directly or
Indirectly, by such Person (either alone or through or together with any other
subsidiary of such Person).
          “Surviving Corporation” has the meaning set forth in Section 1.1(a).
          “Target Net Working Capital” means $24,000,000.
          “Tax” means (i) any and all taxes, fees, levies, duties, tariffs,
imposts and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Taxing Authority, including, without

68



--------------------------------------------------------------------------------



 



limitation, taxes or other charges on or with respect to income, built-in gains,
excessive net passive income, franchises, windfall or other profits, gross
receipts, property, sales, use, unclaimed property, escheatment registration,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes,
license, registration and documentation fees, and customs’ duties, tariffs and
similar charges; (ii) any liability for the payment of any amounts of the type
described in clause (i) as a result of being a member of an affiliated,
combined, consolidated or unitary group for any taxable period; (iii) any
liability for the payment of amounts of the type described in clause (i) or
clause (ii) as a result of being a transferee of, or a successor in interest to,
any Person or as a result of an express or implied obligation to indemnify any
Person; and (iv) in each instance such term shall include any interest,
penalties or additions to tax attributable to any such amounts.
          “Tax Adjustment Amount” means (1) the Tax Payable, less (2) the Tax
Receivable which for purposes of this Agreement shall be zero in the event that
such amount is negative.
          “Tax Benefit” has the meaning set forth in Section 4.11(d).
          “Tax Return” means any return, statement, declaration, report or form
(including any estimated tax reports and returns, withholding tax reports and
returns and information reports and returns) or other information required to be
filed with respect to any Tax.
          “Taxing Authority” means any Governmental Entity or taxing authority
responsible for the assessment, collection or administration of any Tax.
          “Termination Date” has the meaning set forth in Section 6.1(e).
          “Trademarks” has the meaning set forth above, under “Intellectual
Property.”
          “Trade Secrets” has the meaning set forth above, under “Intellectual
Property.”
          “Unaudited Financial Statements” has the meaning set forth in
Section 2.7(a).
          “Undisputed Amount” has the meaning set forth in Section 7.4(c).
          “Written Consents” has the meaning set forth in Section 4.8(a).
     8.3 Acknowledgement. Parent, Merger Sub CEA Merger Sub, CEA and the Company
acknowledge and agree that Bryan Cave LLP is representing one or more of the
Company, CEA, the Former Securityholders and/or the Securityholders’
Representative in connection with the transactions contemplated by this
Agreement and that following the Closing they may continue to represent any
Former Securityholder and the Securityholders’ Representative in connection with
the transactions contemplated by this Agreement, including, but not limited to,
in connection with any disputes that may arise under this Agreement and the
Ancillary Agreements. Bryan Cave LLP shall not be precluded from or restricted
from representing any Former Securityholder and/or the Securityholders’
Representative or otherwise acting as attorneys for the Former Securityholders
and/or the Securityholders’ Representative in

69



--------------------------------------------------------------------------------



 



any matter, including, but not limited to, any court proceeding or other matter
related to this Agreement and the Ancillary Agreements or the transactions
contemplated by this Agreement. Parent, Merger Sub CEA Merger Sub, CEA and the
Company irrevocably consent to any such representation and waive any conflict or
appearance of conflict with respect to any such representation.
     8.4 Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart. Delivery by
facsimile to counsel for the other party of a counterpart executed by a party
shall be deemed to meet the requirements of the previous sentence.
     8.5 Entire Agreement; Third Party Beneficiaries. This Agreement, the
Ancillary Agreements, and the other documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein,
including the Exhibits and Schedules hereto and the Correspondence
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; and (b) are not intended to and shall not confer upon any other person
other than the parties to this Agreement, the Ancillary Agreements or such other
documents, instruments and agreements any legal or equitable rights or remedies
hereunder.
     8.6 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provisions of this Agreement with a valid and enforceable
provision that will achieve, to the greatest extent possible, the economic,
business and other purposes of such void or unenforceable provision.
     8.7 Other Remedies; Specific Performance. Any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, without posting any bond or other undertaking, this being
in addition to any other remedy to which they are entitled at law or in equity.
     8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

70



--------------------------------------------------------------------------------



 



     8.9 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     8.10 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties; provided, however, that Parent may assign this Agreement
to any of its Affiliates and to any lenders providing financing for the
transactions contemplated hereby. Subject to the first sentence of this
Section 8.10, this Agreement shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and permitted assigns.
     8.11 Amendment. This Agreement may be amended, modified or supplemented by
the parties hereto at any time only by execution of an instrument in writing
signed (a) if before the Closing, by Parent and the Company and (b) if after the
Closing, by Parent and Securityholders’ Representative.
     8.12 Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party delivered to the other party. Delay in exercising any right
under this Agreement shall not constitute a waiver of such right. Waiver by any
party of any breach of or failure to comply with any provision of this Agreement
by the other party shall not be construed as, or constitute, a continuing waiver
of such provision, or a waiver of any other breach of, or failure to comply
with, any other provision of this Agreement.
     8.13 Waiver of Jury Trial. The parties hereby waive any right to trial by
jury in any action or proceeding arising out of or in any way pertaining to this
Agreement or the transactions contemplated hereby, whether now or hereafter
arising, and whether sounding in contract, tort, or otherwise. Any party may
file a copy of this Section 8.13 with any court as written evidence of the
knowing, voluntary and bargained agreement between the parties to irrevocably
waive trial by jury, and that any proceeding or action whatsoever between the
parties relating to this Agreement or the transactions contemplated hereby will
instead be tried in a court of competent jurisdiction by a judge sitting without
a jury.
     8.14 Securityholders’ Representative.
          (a) By virtue of their execution of the Written Consents and Letters
of Transmittal and as more specifically provided for therein, each of the
holders of Company Shares and each of the holders of CEA Shares (other than
Dissenting Shares and Company Shares or CEA Shares held in the Company’s or
CEA’s treasury, as the case may be, if any) and

71



--------------------------------------------------------------------------------



 



CEA Options shall approve and confirm, in accordance with the terms set forth
herein, his, her or its irrevocable appointment of CEA Rep, LLC as his, her or
its sole and exclusive agent, representative and attorney-in-fact for the
purposes of this Agreement and the Escrow Agreement. The Securityholders’
Representative shall have the authority to act for and on behalf of the Former
Securityholders, including, without limitation, to give and receive notices and
communications, to act on behalf of the Former Securityholders with respect to
the Escrow Agreement and any other matters arising under this Agreement, to
authorize delivery to Parent of any funds and property in its possession or in
the possession of the Escrow Agent in satisfaction of claims by Parent, to
object to such deliveries, to agree to, negotiate, enter into settlements and
compromises of, and commence, prosecute, participate in, settle, dismiss or
otherwise terminate, as applicable, lawsuits and claims, mediation and
arbitration proceedings, and to comply with orders of courts and awards of
courts, mediators and arbitrators with respect to such suits, claims or
proceedings, and to take all actions necessary or appropriate in the judgment of
the Securityholders’ Representative for the accomplishment of the foregoing. The
Securityholders’ Representative shall for all purposes be deemed the sole
authorized agent of the Former Securityholders until such time as the agency is
terminated. Such agency may be changed by the Former Securityholders from time
to time upon not less than thirty (30) days prior written notice to Parent;
provided, however, that the Securityholders’ Representative may not be removed
unless holders of at least two-thirds interest in the Merger Consideration agree
to such removal and to the identity of the substituted Securityholders’
Representative. Any vacancy in the position of Securityholders’ Representative
may be filled by approval of the recipients of a majority of the Merger
Consideration. No bond shall be required of the Securityholders’ Representative,
and the Securityholders’ Representative shall not receive compensation for its
services. Notices or communications to or from the Securityholders’
Representative shall constitute notice to or from each of the Former
Securityholders during the term of the agency.
          (b) The Securityholders’ Representative shall not incur any liability
with respect to any action taken or suffered by it or omitted hereunder as
Securityholders’ Representative while acting in its capacity as Securityholders’
Representative. The Securityholders’ Representative may, in all questions
arising hereunder, rely on the advice of counsel and other professionals and for
anything done, omitted or suffered by the Securityholders’ Representative shall
not be liable to anyone while acting in its capacity as Securityholders’
Representative. The Securityholders’ Representative undertakes to perform such
duties and only such duties as are specifically set forth in this Agreement and
no other covenants or obligations shall be implied under this Agreement against
the Securityholders’ Representative; provided, however, that the foregoing shall
not act as a limitation on the powers of the Securityholders’ Representative
determined by it to be reasonably necessary to carry out the purposes of its
obligations. The Former Securityholders shall indemnify the Securityholders’
Representative and hold it harmless against any loss, liability or expense
incurred on the part of the Securityholders’ Representative (unless arising out
of its gross negligence or willful misconduct) and arising out of or in
connection with the acceptance or administration of its duties under this
Agreement. The Securityholders’ Representative shall be entitled to satisfy any
such loss, liability and expense from the proceeds of the Indemnity Escrow
Amount received by the Securityholders’ Representative for distribution to the
Former Securityholders on a pro rata basis following such time that any such
Indemnity Escrow Amount is distributed to the Securityholders’ Representative in
accordance with the terms of the Escrow Agreement.

72



--------------------------------------------------------------------------------



 



          (c) The Securityholders’ Representative shall have the reasonable
assistance of the Surviving Corporation’s, the CEA Surviving Corporation’s and
Parent’s officers and employees for purposes of performing its duties and
exercising its rights hereunder, provided that the Securityholders’
Representative shall treat confidentially and not disclose any nonpublic
information from or about the Surviving Corporation, the CEA Surviving
Corporation or Parent or any Affiliate thereof to anyone (except on a need to
know basis to individuals who agree to treat such information confidentially)
other than in connection with the enforcement of any rights hereunder or any
other proceeding brought in connection herewith.
          (d) A decision, act, consent or instruction of the Securityholders’
Representative shall constitute a decision, act, consent or instruction of all
of the Former Securityholders and shall be final, binding and conclusive upon
each such Former Securityholders. Parent may rely upon any such decision, act,
consent or instruction of the Securityholders’ Representative as being the
decision, act, consent or instruction of every such Former Securityholders.
          (e) In the Securityholders’ Representative’s sole discretion, part or
all of the Former Securityholders’ Escrow Amount may be deposited in the Escrow
Account, and any such amounts so deposited shall then become subject to the
terms of the Escrow Agreement as provided therein.
          (f) The Securityholders’ Representative shall release the Former
Securityholders Escrow Amount upon the later to occur of (i) the General
Survival Date, (ii) the final resolution of all claims made by the Parent
Claimants under Article VII or (iii) the date that the Securityholders’
Representative reasonably determines that the Former Securityholders Escrow
Amount is no longer necessary in connection with any potential claims.
          (g) The Securityholder Claimants may not make a claim for indemnity
against Parent pursuant to this Agreement except through the Securityholders’
Representative.

73



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be executed as of the date first written above.

            Parent:

MEDIFAX-EDI HOLDING COMPANY
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary     

            Merger Sub:

MEDIFAX MERGER SUB INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary     

            CEA Merger Sub:

MEDIFAX CEA MERGER SUB INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary     

            Company:

CHAMBERLIN EDMONDS HOLDINGS, INC.
      By:   /s/ T. Ulrich Brechbuhl         Name:   T. Ulrich Brechbuhl       
Title:   President and CEO   

 



--------------------------------------------------------------------------------



 



         

            CEA:

CHAMBERLIN EDMONDS & ASSOCIATES, INC.
      By:   /s/ T. Ulrich Brechbuhl         Name:   T. Ulrich Brechbuhl       
Title:   President and CEO     

            Securityholders’ Representative:

CEA REP, LLC
      By:   /s/ William M. Landuyt         Name:   William M. Landuyt       
Title:   Authorized Signer   

 